Exhibit 10.4
Confidential Treatment Requested by NYSE Euronext
[****] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.






ICE CLEAR EUROPE LIMITED
AND
LIFFE ADMINISTRATION AND MANAGEMENT


--------------------------------------------------------------------------------

CLEARING AND FINANCIAL INTERMEDIARY SERVICES AGREEMENT

--------------------------------------------------------------------------------








LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

TABLE OF CONTENTS
 
 
 
Page
1
 
Interpretation
5


2
 
Commencement
15


3
 
Conditions Precedent
17


4
 
Provision of ICE Clear Services and LIFFE Services
18


5
 
New LIFFE Products and New ICE Clear Products
20


6
 
LIFFE Data and ICE Clear Data
21


7
 
Service Provision
23


8
 
Term and Termination
28


9
 
Transitional Arrangements
29


10
 
Membership Matters
30


11
 
Settlement of Cleared Contracts
30


12
 
Payments
31


13
 
Scope of ICE Clear Services and Exclusivity Arrangements
32


14
 
Change Control
32


15
 
Non‑Solicitation
32


16
 
Record Keeping and Information
33


17
 
Amendments to ICE Clear Rules and LIFFE Rules
33


18
 
Audits
34


19
 
Trade Emergencies and Market Disorder
35


20
 
IT Systems and System Interfaces
36


21
 
Liability
36


22
 
Force Majeure
38


23
 
TUPE
39


24
 
Confidentiality
42


25
 
Intellectual Property Rights
44


26
 
Taxes and VAT
50


27
 
Off-sets, Management of Default Resources and Collateral
52


28
 
Amendments to Agreement
52


29
 
Assignment and Delegation
53


30
 
Filings
53


31
 
Further Assurance
53


32
 
Warranties
53


33
 
Illegality
55


34
 
Severability
56


35
 
Notices
56


36
 
Waivers
56


37
 
Remedies Cumulative
56


38
 
Entire Agreement
57


39
 
Third Party Rights / No Partnership
57


40
 
Number of Counterparts
57




i
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

41
 
Dispute Resolution
57


42
 
Costs
58


43
 
Governing Law and Jurisdiction
58


Schedule 1
 
LIFFE and ICE Clear Services
60


Schedule 2
 
Eligible Products
64


Schedule 3
 
Business Continuity and Information Security Arrangements
66


Schedule 4
 
Change Control
67


Schedule 5
 
Relationship Management
72


Schedule 6
 
Exit Management Plan
75


Schedule 7
 
Change of Control
78






ii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

THIS AGREEMENT is made on 20 December 2012
BETWEEN:
(1)
ICE Clear Europe Limited (“ICE Clear”) a company incorporated under the laws of
England and Wales under company number 06219884, having its registered office at
Milton Gate, 60 Chiswell Street, London EC1Y 4SA; and

(2)
LIFFE Administration and Management (“LIFFE”) whose registered office is at
Cannon Bridge House, 1 Cousin Lane, London EC4R 3XX,

each a “Party” and, together, the “Parties”.
WHEREAS:
(A)
LIFFE is an investment exchange and operates the LIFFE Markets;

(B)
ICE Clear is a clearing house and a provider of central counterparty clearing
services to various markets;

(C)
IntercontinentalExchange, Inc. (“ICE Inc.”) and NYSE Euronext, Inc (“NYSE
Euronext”) are, at the date of this Agreement, entering into a merger agreement
(the “Merger Agreement”) pursuant to which they would both be combined subject
to and in accordance with the Merger Agreement;

(D)
LIFFE has appointed LCH.Clearnet Limited (“LCH”) to provide certain services to
LIFFE in order to support LIFFE’s provision of central counterparty clearing
services for the LIFFE Markets. The services provided under the current
agreement between LIFFE and LCH are scheduled to terminate on 30 June 2013;

(E)
LIFFE will be terminating its current arrangements in respect of clearing of the
LIFFE Markets in accordance with the terms of such agreement. LIFFE is hereby
appointing ICE Clear to provide central counterparty clearing services in
respect of the LIFFE Markets, replacing LCH and, in certain respects, LIFFE and
ICE Clear is hereby appointing LIFFE to provide financial intermediary services
in respect of Eligible Trades; and

(F)
The Parties intend that this Agreement, which has been negotiated on an arm's
length basis, sets the terms on which the ICE Clear Services and LIFFE Services
shall be provided and ICE Clear and LIFFE are each willing to accept the
appointments contained herein on and subject to the terms of this Agreement.

NOW IT IS HEREBY AGREED as follows:

iii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1.
INTERPRETATION

1.1
Unless otherwise expressly stated in this Agreement and the Schedules hereto (or
the context otherwise requires):

“Act” means the Financial Services and Markets Act 2000;
“Affiliate” means, in relation to a body corporate or person:
(a)
any body corporate or other person that it, directly or indirectly through
intermediate bodies corporate or other persons, Controls;

(b)
any body corporate or other person that, directly or indirectly through
intermediate bodies corporate or other persons, Controls the first mentioned
body corporate or person; and

(c)
any body corporate or other person Controlled by a person or body corporate or
other person described in paragraph (b) of this definition,

and “affiliated with” shall be construed accordingly;
“Applicable Laws” means relevant laws, statutory instruments, rules and
regulations having the force of law, imposed by any governmental or other
regulatory authority from time to time;
“Business Day” means a day on which a LIFFE Market is open for business;
“Change” has the meaning given to it in Schedule 4;
“Change Control Procedure” means the procedure for the agreement of Changes
contained in Schedule 4;
“Change of Control” means circumstances where a person (other than ICE Inc.) who
does not currently Control LIFFE or NYSE Euronext comes directly or indirectly
to Control LIFFE or NYSE Euronext;
“Claims” has the meaning given to it in Clause 25.17(a);
“Cleared Contract” means an Eligible Trade cleared by ICE Clear in accordance
with the ICE Clear Rules;
“Clearing Cost Base” shall:
(a)
be [****] (the “Principal Clearing Cost”) and is intended to cover all expenses,
costs and charges (whether internal or third party) associated with providing
the ICE Clear Services for LIFFE Products, including:

(i)
the costs of ICE Clear’s Exclusively Dedicated Resources and the costs of ICE
Clear’s Dedicated Resources and Shared Resources in proportion to the time spent
by such Dedicated Resources or Shared Resources, as applicable, attributable to
the provision of the ICE Clear Services; plus

(ii)
any costs reasonably incurred by ICE Clear in maintaining the processes, systems
and controls (including all technological processes, software and risk
management) necessary for the provision by ICE Clear of the ICE Clear Services,

provided that any item that falls to be considered under sub-paragraphs (c) or
(d) of this definition shall not be included within with this sub-paragraph (a);
(b)
[****];

(c)
plus include any costs, expenses or charges incurred by ICE Clear as a result of
any recommendation or decision made by the Joint Operations Committee (including
pursuant to Clauses 5.4 and 5.5), subject to ICE Clear's projected increased
costs being approved by the Joint Operations Committee plus a margin of [****]
of any such incremental costs;

(d)
plus any costs, expenses or charges incurred by ICE Clear as a result of any
Change;

(e)
[****];


iv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(f)
plus [****] of any costs reasonably incurred by ICE Clear in implementing the
processes, systems and controls, (including technological processes, software,
risk management and legal and consultancy fees) to the extent strictly necessary
for and specific to the provision by ICE Clear of the ICE Clear Services (and
not relating to other aspects of ICE Clear's activities) [****];

provided that the Clearing Cost Base:
(g)
and each item comprised therein shall be calculated with respect to each
accounting period of ICE Clear and in accordance with IFRS; and

(h)
for any accounting period (and any Fee Amount for any such accounting period)
shall be adjusted in such manner as may be reasonably required to take account
of any Fee Amounts having previously been treated as deductible by ICE Clear for
UK corporation tax purposes but ceasing to be or not being so deductible;

“Clearing Member” means a person who is a clearing member of ICE Clear, as
defined in the ICE Clear Rules;
“Clearing Membership Agreement” means an agreement between ICE Clear and each
Clearing Member as described further in the ICE Clear Rules;
“Clearing Revenue Base” means, with respect to any set of Eligible Trades
relating to an accounting period of ICE Clear, all fees received by ICE Clear
from Clearing Members in respect of the clearing of such Eligible Trades, as
well as any income managed and invested by ICE Clear from collateral held by ICE
Clear relating to the clearing of such Eligible Trades (net of any fees and
costs associated with such management and investment and any sums remitted to
Clearing Members arising from collateral management and investment) provided
that the Clearing Revenue Base and each item comprised therein shall be
calculated with respect to each accounting period of ICE Clear and in accordance
with IFRS;
“Commencement Date” means the date determined in accordance with Clause 2.1;
“Conditions” means the conditions set out at Clause 3.3;
“Confidential Information” means any information disclosed by one Party (or any
of its Affiliates) to the other Party (or any of its Affiliates) which: (i) is
disclosed in confidence to the receiving Party or any of its Affiliates; or (ii)
which by its nature or by the circumstances of its disclosure would be regarded
as confidential by a reasonable business person, save that information shall not
be Confidential Information if such information (A) is already in the public
domain at the time of disclosure; (B) enters the public domain other than by a
breach of any obligation of confidentiality; or (C) was properly and lawfully in
the possession of the receiving Party prior to the time that it was disclosed by
the disclosing Party and provided that such information is not known by the
receiving Party to be subject to any other duty of confidentiality owed to the
disclosing Party. Confidential Information may include, but is not limited to, a
disclosing Party’s Intellectual Property Rights, new product or new technology
information, source code, object code, formulae, descriptions, diagrams, screen
displays, schematics, blueprints, flow charts, data, algorithms, drawings,
tapes, listings, processes, techniques, procedures, know how, passwords and sign
on codes, documentation, manuals, specifications, designs, inventions,
discoveries, improvements, research, development, product prototypes and copies
(including but not limited to object code copies), models, marketing strategies,
plans and materials, development plans, customer and client data and
information, employee data and information, pricing information, rates and
values, financial information, customer lists, business opportunities provided
that in each case such information is Confidential Information within the
meaning of the immediately preceding sentence;
“Contract Specification” means, in respect of any Eligible Product, the contract
specification set out in the LIFFE Rules from time to time;
“Control” means, in relation to a body corporate, the power of a person to
secure that the affairs of that body corporate are conducted in accordance with
the wishes of that person: (i) by means of the holding of or the possession of
voting powers in or in relation to more than fifty per cent. (50%) of the voting
equity securities of that body corporate; or (ii) by virtue of having the power
to appoint or remove a majority of the board of directors of that body corporate
(and “Controlled” shall be construed accordingly);
“Critical Service Levels” mean those legally binding minimum service levels
agreed between the Parties pursuant to Clause 4.4 and as amended from time to
time pursuant to the Change Control Procedures;
“Cyber Attack” means any action taken to undermine the functions of a computer
network for a commercial, political or national security purpose;
“Dedicated Resources” has the meaning given to it in paragraph 3.1(b)(ii) of
Schedule 5;
“Defaulter” means a Clearing Member which has been declared a defaulter by ICE
Clear in accordance with the Default Rules;

v
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

“Default Rules” means ICE Clear’s default rules from time to time which form
part of the ICE Clear Rules;
"Delay Amount" means [****];
“De Minimis Change” has the meaning given to it in Schedule 4;
“Dispute” has the meaning given to it in Clause 41.1;
“Effective Date” means the date of signature of this Agreement;
“Eligible Product” means:
(a)
any Existing LIFFE Product; and

(b)
any New LIFFE Product which the Parties agree shall be subject to the
arrangements contemplated under this Agreement pursuant to Clause 5;

“Eligible Trade” means a trade in an Eligible Product which is registered by
LIFFE for clearing in accordance with the LIFFE Rules;
“EMIR” means Regulation (EU) No. 648/2012 of the European Parliament and of the
Council, and any delegated act or any regulatory technical standards made or to
be made thereunder;
“ESMA” means the European Securities and Markets Authority and any successor
entity thereto;
“Euribor” means the percentage rate per annum as determined by the Banking
Federation of the European Union for a three (3) month period, displayed on the
appropriate page of the Reuters screen;
“Euronext College of Regulators” means the college of regulatory entities
governing Euronext’s local marketplaces, being the French Financial Regulator
(Autorité des Marchés Financiers), the Netherlands Authority for the Financial
Markets (Autoriteit Financiele Markten), the Belgian Banking, Finance, and
Insurance Commission (Commission Bancaire, Financière, et des Assurances), the
Portuguese Securities Market Commission (Comissao do Mercado de Valores
Mobiliáros—CMVM), and the FSA, established pursuant to the Memorandum of
Understanding between such regulatory entities dated 24 June 2010;
“European Union” means all member states which are at the date of this Agreement
signatories to the Treaty on European Union (92/C 191/01) which came into force
on 1 November 1993;
“Exchange Fees” means any fees levied by LIFFE on its trading members with
respect to Eligible Trades;
“Existing LIFFE Product” means any LIFFE Product traded as at the Effective Date
and described in Schedule 2;
“Exit Management Plan” has the meaning given to it in paragraph 1.2 of Schedule
6, as such Exit Management Plan is updated by the Parties from time to time;
“Exit Phase” has the meaning given to it in paragraph 2.1 of Schedule 6;
“Exclusively Dedicated Resources” has the meaning given to it in paragraph
3.1(b)(iii) of Schedule 5;
“Fee Amount” means the relevant portion of the Clearing Revenue Base minus the
relevant portion of the Clearing Cost Base;
“FSA” means the United Kingdom’s Financial Services Authority or any successor
authority or authorities in respect of the regulation of investment exchanges
and clearing houses;
“FSA Rules” means the rules, requirements, directions and guidance of the FSA,
including the provisions of the FSA Handbook of Rules and Guidance;
“FSMA Regulations” means the Financial Services and Markets Act 2000
(Recognition Requirements for Investment Exchanges and Clearing Houses)
Regulations 2001 as amended from time to time;
“GBP” or “£” means the lawful currency of the United Kingdom;

vi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

“Good Industry Practice” means, with respect to the performance of services
under this Agreement, that the relevant Party shall exercise that degree of
skill and care in providing the services and attempting to keep service failures
to a minimum, as would be expected of them by a reasonable person with knowledge
and experience of the business of exchange-based clearing and settlement, and
the provision of a managed IT service which supports such exchange‑based
clearing and settlement services, including compliance in all material respects
with applicable CPSS/IOSCO recommendations and compliance with all applicable
requirements including but not limited to those under the Act, FSA Rules and
EMIR, as applicable, provided in any event that the exercise of such skill and
care will not be any less than that required to ensure compliance with any
standard expressly agreed between the Parties;
“Guardian” means the commodities settlement system owned and used by LIFFE
and/or its Affiliates and any successor system thereto;
“ICE Clear Background IPR” has the meaning given to it in Clause 25.2(b);
“ICE Clear Board” means the board of directors of ICE Clear;
“ICE Clear Data” means those data referred to in Clause 6.3;
“ICE Clear Materials” means, save as may be otherwise agreed between the Parties
in writing, (1) any Material (a) provided or made available by or on behalf of
ICE Clear to LIFFE under this Agreement, or (b) relating to the ICE Clear
Services, in each case to the extent that the Intellectual Property Rights in
the same are owned by or licensed to ICE Clear (or any of its Affiliates) (other
than under this Agreement); (2) any Material developed by LIFFE or any Affiliate
of LIFFE for ICE Clear where that development has been paid for solely by ICE
Clear (unless the Parties have agreed in writing to an alternative ownership of
the Intellectual Property Rights); (3) any Improvements to ICE Clear Materials;
(4) ICE Clear Data; and (5) the following Materials (and Improvements to the
same): the ICE Clear Rules and procedures;
“ICE Clear Rules” means the rules and regulations of ICE Clear Europe, together
with ICE Clear's procedures, as interpreted in accordance with guidance and
circulars issued by ICE Clear and as amended from time to time;
“ICE Clear Services” means the central counterparty clearing services provided
by ICE Clear in respect of Eligible Trades as more fully set out in Part B of
Schedule 1;
“Improvement” means, in the absence of a separate agreement signed by both
Parties to the contrary (including, without limitation, through the Change
Control Procedure), an improvement to or any derivative work of the LIFFE
Materials or the ICE Clear Materials (as applicable);
“Indemnified Party” has the meaning given to it in Clause 25.17(e);
“Infringement” has the meaning given to it in Clause 25.18(a);
“Initial Margin” means any initial margin payable by any Clearing Member in
respect of Cleared Contracts, as determined by ICE Clear in its sole discretion;
“Intellectual Property Rights” means all industrial and intellectual property
rights including, without limitation, trade marks, service marks, trade names,
logos, patents, inventions, registered and unregistered design rights,
copyrights, database rights, and all other similar proprietary rights in any
country including, where such rights are obtained or enhanced by registration,
any registration of such rights and applications and rights to apply for such
registrations;
“Intended Commencement Date” means 1 July 2013;
“Intra‑day Margin” means any intra-day margin payable by any Clearing Member in
respect of its Cleared Contracts, as determined by ICE Clear in its sole
discretion;
“IP Licensee” has the meaning given to it in Clause 25.18(b);
“IP Owner” has the meaning given to it in Clause 25.18(b);
“Joint Operations Committee” has the meaning given to it in Clause 4.7;
“LIBOR” means the daily London Interbank Offered Rate;
“LIFFE Background IPR” has the meaning given to it in Clause 25.1(b);
“LIFFE Data” means those data referred to in Clause 6.1;

vii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

“LIFFE Markets” means any market operated by LIFFE on the date of this Agreement
regardless as to whether the market is an exchange, multilateral trading
facility, alternative trading system, other platform or an over the counter
market or to which LIFFE in the future provides services;
“LIFFE Materials” means, save as may be otherwise agreed between the Parties in
writing, (1) any Material (a) provided or made available by or on behalf of
LIFFE to ICE Clear under this Agreement, or (b) relating to the LIFFE Services,
in each case to the extent that the Intellectual Property Rights in the same are
owned by or licensed to LIFFE (or any of its Affiliates) (other than under this
Agreement); (2) any Material developed by ICE Clear or any Affiliate of ICE
Clear for LIFFE where that development has been paid for solely by LIFFE (or any
of its Affiliates) (unless the Parties have agreed in writing to an alternative
ownership of the Intellectual Property Rights); (3) any Improvements to LIFFE
Materials; (4) LIFFE Data; and (5) the following Materials (and Improvements to
the same): (i) UCP and (ii) the LIFFE Rules (and procedures);
“LIFFE Product” means any Existing LIFFE Product and any New LIFFE Product;
“LIFFE Rules” means the rules adopted by LIFFE in force from time to time and
which govern the membership and operation of any LIFFE Market;
“LIFFE Services” means the financial intermediary services provided by LIFFE in
respect of Eligible Trades as more fully set out in Part A of Schedule 1;
“LIFFE Software” means the software related to LIFFE's UCP;
“Longstop Date” means the date referred to in Clause 3.1;
“Losses” means losses, claims, awards, damages, costs, charges, liabilities
(including liabilities to taxation) and expenses (including fines, penalties and
reasonable and documented legal and other professional fees and disbursements);
“Margin” means any or all of Initial Margin, Intra-day Margin, Variation Margin
and any contingent margin such as tender delivery margin, as the context may
require;
“Material” means any material in whatever form (including specifications, plans,
methodologies, inventions, formulae, software, databases, reports, processes,
product/trade names and logos, designs, documentation, information and
know‑how);
“New LIFFE Product” means any new or proposed product (or amendment to an
Existing LIFFE Product), which has become (or is to become) available for
trading on a LIFFE Market or is (or is to be capable of being) reported to LIFFE
for registration in accordance with the LIFFE Rules;
“Parties” means the parties to this Agreement, and “Party” shall be construed as
a reference to either of them as the context so demands;
“Project IP” means Intellectual Property Rights that on or from the Commencement
Date for the term of this Agreement (including the Exit Phase) are created
solely or predominantly in connection with the fulfillment by either or both
Party or Parties, of its or their obligations under this Agreement, or in
furtherance of the purposes of this Agreement and/or the arrangements
contemplated hereby, provided, however, that Project IP shall not include ICE
Clear Background IPR or LIFFE Background IPR;
“Recognised Clearing House” has the meaning given to it under the Act (and
including any successor status introduced to replace such status for UK central
counterparties (including without limitation under EMIR);
“Relationship Manager” has the meaning given to it in paragraph 1.1 of
Schedule 5;
“Relevant Infringement” has the meaning given to it in Clause 25.18(c);
“Representative” has the meaning given to it in Clause 41.1;
“Required Capital Amount” has the meaning given to it in Clause 4.10;
“Retail Price Index” means the General Index of Retail Prices (All Items) (or
any identical index under a different title) officially published from time to
time by the UK Office for National Statistics or any body upon which the duties
in connection with such index may have devolved;
“Service Level Agreement” means the binding service level agreement to be
entered into between LIFFE and ICE Clear with respect to the service levels to
be attained by ICE Clear and LIFFE in the provision of the ICE Clear Services
and LIFFE Services, as applicable, and other matters in connection therewith,
which agreement once agreed may be added to this Agreement as an additional
Schedule;

viii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

“Shared Resources” has the meaning given to it in paragraph 3.1(b)(i) of
Schedule 5;
“Similar” means, in relation to a LIFFE Product, that such product is similar,
in respect of its contract design, market segment and nature of underlying
instrument, to an existing Eligible Product;
“Stamp Tax Legislation” means sections 116 and 117 of the Finance Act 1991 (or
any relevant successor legislation);
“Stamp Tax Regulations” means the Stamp Duty and Stamp Duty Reserve Tax
(Investment Exchanges and Clearing Houses) Regulations (No 9) 2009 (SI
2009/1828) (or any successor regulations);
“Successor Operator(s)” means, in relation to the ICE Clear Services, the entity
or entities succeeding ICE Clear in the provision or operation of services
replacing any one or more of the ICE Clear Services as part of the Exit
Management Plan;
“Target Service Levels” mean those expected business as usual service levels
which the Parties will use reasonable endeavours to achieve but which the
failure to achieve shall not of itself constitute a breach of this Agreement
except to the extent otherwise agreed;
“Tax” means any form of taxation, levy, duty, charge, contribution, withholding
or impost of whatever nature (including any related fine, penalty, surcharge or
interest) imposed, collected or assessed by, or payable to, a Tax Authority;
“Tax Authority” means any government, state or municipality or any local, state,
federal or other authority, body or official anywhere in the world exercising a
fiscal, revenue, customs or excise function;
“Termination Date” means the date of expiry of any notice of termination of this
Agreement;
“Third Party Market” means any trading venue operated by a person other than
LIFFE, ICE Inc. or Affiliates of LIFFE or ICE Inc., regardless as to whether the
market is an exchange, multilateral trading facility, organised trading
facility, alternative trading system or other trading platform;
“Third Party Recipient” has the meaning given to it in Clause 24.2;
“Transfer” has the meaning given to it in paragraph 1.2 of Schedule 6;
“Transition and Migration Plan” means the plan outlined in Clause 9.2(a);
“TUPE Regulations” means the Transfer of Undertakings (Protection of Employment)
Regulations 2006 as amended;
“UCP” means the universal clearing platform owned and used by LIFFE and/or its
Affiliates, or any successor platform thereto;
“USD” means the lawful currency of the United States of America;
“Variation Margin” means any variation margin payable by any Clearing Member in
respect of its Cleared Contracts; and
“VAT” means value added tax as provided for under the Value Added Tax Act 1994
(or any successor legislation), goods and services tax, consumption tax, or any
tax of a similar nature levied upon the supply of goods or services;
1.2
In this Agreement (which term shall include any Schedule):

(a)
references to Clause headings are for ease of reference only and shall not
affect the interpretation of this Agreement;

(b)
a reference to a Clause or Schedule, unless the context otherwise requires, is a
reference to a Clause or a Schedule of this Agreement;

(c)
the singular includes the plural and vice versa, unless the context otherwise
requires;

(d)
references to statutes, statutory instruments, regulations, rules, or provisions
thereof are to those statutes, statutory instruments, regulations, rules, or
provisions thereof, as amended, modified or replaced from time to time;

(e)
references to a “person” include any firm, company, corporation, body,
association or partnership (whether or not having separate legal personality) or
any combination of the foregoing including any successor entity or entities to
such person;

(f)
references to the words “includes” and “including” shall be construed without
limitation;


ix
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(g)
any reference to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court official or any other
legal concept is, in respect of any jurisdiction other than England, deemed to
include the legal concept or term which most nearly approximates in that
jurisdiction to the English legal term; and

(h)
all times given in this Agreement are London time;

(i)
references to “writing” or “written” include any non‑transient means of
representing or copying words legibly, including by facsimile or in an
electronic form.

1.3
In the event of any inconsistency between the provisions of this Agreement and
any provision of any Clearing Membership Agreement, the ICE Clear Rules or the
LIFFE Rules, the provisions of this Agreement shall, as between ICE Clear and
LIFFE, prevail.

2.
COMMENCEMENT

2.1
The Commencement Date shall be the date upon which the Parties shall agree that
the ICE Clear Services are to commence with respect to Existing LIFFE Products
which shall not be a date prior to the Intended Commencement Date unless the
Parties otherwise agree.

2.2
In the event that the ICE Clear Services have not commenced ninety (90) days
prior to the Longstop Date, either Party shall have the right to terminate this
Agreement with immediate effect, save that if the reason for the lack of
provision of ICE Clear Services at that time is delay  caused by a factor within
the substantial control of ICE Clear, or the absence of regulatory approvals and
consents or the failure to on-board members and, in the latter case, both
Parties have exercised reasonable endeavours to obtain such regulatory approvals
and consents or on-board such members, then so long as such reason persists in
preventing the commencement of provision of the ICE Clear Services, any
termination by ICE Clear shall occur with effect from six months after the
Longstop Date and Clauses 2.3 to 2.5 shall apply until that moment. The Parties
acknowledge that if the ICE Clear Services have not commenced 90 days prior to
the Longstop Date, without prejudice to LIFFE's obligations to use reasonable
endeavours under Clause 3.2, LIFFE may initiate discussions and negotiations
with alternative providers of clearing services.

2.3
Each of the Parties will commence work preparing for the implementation of this
Agreement and cooperate fully with the other Party immediately following the
Effective Date with a view to the ICE Clear Services being provided from the
Intended Commencement Date. If ICE Clear fails to provide the ICE Clear Services
from the Intended Commencement Date, subject to Clause 2.2, from and including
the Intended Commencement Date for a period of 180 days or the period until the
Commencement Date, whichever is the earlier, ICE Clear shall pay to LIFFE in
respect of that period to LIFFE:

(a)
for any delay that is less than 90 days from the Intended Commencement Date,
[****] of the Delay Amount attributable to such period or part thereof; and

(b)
for any delay that is 90 days or longer from the Intended Commencement Date but
is less than 180 days from the Commencement Date, [****] of the Delay Amount
attributable to such period or part thereof,

in each case, calculated and payable on a monthly basis in arrears.
2.4
In so far as the delay is 180 days or longer from the Intended Commencement Date
but is less than 18 months from the Intended Commencement Date, ICE Clear shall
pay for that period an amount equal to [****].

2.5
ICE Clear shall not be liable to pay any amounts as provided for in Clauses 2.3
or 2.4, from and including the date on which ICE Clear gives notice to LIFFE
that it is operationally ready for the provision of ICE Clear Services or to the
extent that any delay within the scope of Clauses 2.3 or 2.4 is the result of a
factor related to LIFFE or the LIFFE Services or is otherwise outside the
substantial control of ICE Clear, provided that if the delay is the result of
the absence of regulatory approvals and consents or the failure to on-board
members and both Parties have exercised reasonable endeavours to obtain such
regulatory approvals and consents or on-board such members, ICE Clear shall,
subject to Clause 2.2:

(a)
for the first 180 days of any such delay, pay [****] of the applicable amounts
calculated in accordance with Clause 2.3 (but, for the avoidance of doubt,
disregarding Clause 2.3(a) and (b)); and

(b)
for the 180 days thereafter, pay an amount which is [****] of [****],

in each case, such amounts to be calculated and payable on a monthly basis in
arrears.
2.6
The Parties agree that if the [****] figure agreed as the basis for the amounts
payable pursuant to Clause 2.3 does not accurately reflect the costs intended to
be covered by such amount, such amount shall be subject to a single adjustment
to align it with the actual amount of the Losses incurred by LIFFE as set out in
Clause 2.3, provided that such adjustment shall not be greater than [****] above
or below


x
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

such amount as set out in this Agreement. Any such adjustment shall take place
within two months of the date of the Commencement Date.
2.7
The Parties agree that the amounts payable by ICE Clear pursuant to this Clause
2 shall represent the entire compensation for all losses and liabilities
suffered by LIFFE as a result of any delays provided for in this Clause 2, and
LIFFE shall be precluded from seeking additional compensation in relation
thereto, provided that in respect of any amounts payable pursuant to Clauses 2.4
or 2.5(b), LIFFE shall have the right, exercisable within 30 days of the
commencement of the periods referred to in Clauses 2.4 or 2.5(b), to elect to
receive the amounts referred to therein or waive such right in favour of an
entitlement to seek additional compensation. Such additional compensation, where
recoverable, shall be limited in respect of the types of loss and damage set out
in Clause 21.1 to [****].

3.
CONDITIONS PRECEDENT

3.1
With the exception of Clauses 1 and 2, this Clause 3, and Clauses 4.3, 4.4, 4.5,
4.6, 7.3, 9, 12.3, 19.3, 20, 21, 22, 24 and 28 to 43 (which will become
effective on the Effective Date), the remainder of this Agreement will take
effect only upon the fulfilment of the Conditions to the reasonable satisfaction
of the Party or Parties to whom the relevant Condition relates (or waiver by
written agreement of the relevant Party or Parties of any such Condition(s) as
have not been so fulfilled) by 31 March 2014 (or such later date as the Parties
may agree in writing) (the “Longstop Date”) and such Conditions as have not been
so waived continuing to be fulfilled on the Commencement Date.

3.2
Each Party shall use all reasonable endeavours to fulfil and maintain fulfilment
of each of the Conditions to the extent within its control as soon as reasonably
practicable and in any event before the Commencement Date.

3.3
The Conditions are as follows:

LIFFE
(a)
LIFFE having received all regulatory consents, approvals, exemptions and
non-objections that it reasonably considers are required in order to enable it
to perform its obligations in respect of the arrangements contemplated by this
Agreement; and

(b)
LIFFE having confirmed that it has not received any lasting objection from the
Euronext College of Regulators to the arrangements contemplated by this
Agreement;

ICE Clear
(c)
ICE Clear having received all regulatory consents, approvals, exemptions and
non-objections that it reasonably considers are required in order to enable it
to perform its obligations in respect of the arrangements contemplated by this
Agreement. These include but are not limited to:

(i)
FSA approval of the changes to ICE Clear's Recognised Clearing House business
plan that are required to enable ICE Clear to carry out is obligations under
this Agreement and to ensure its continued compliance with requirements
applicable to Recognised Clearing Houses and any associated pre-service
commencement conditions imposed by FSA; and

(ii)
FSA approval of the expansion and composition of the ICE Clear Board; and

(d)
ICE Clear having obtained or confirmed, via an approach to HM Revenue & Customs,
all necessary amendments to the Stamp Tax Regulations or other relevant
regulations pursuant to the Stamp Tax Legislation in a form satisfactory to it
(acting reasonably) sufficient to provide exemptions from stamp duty and stamp
duty reserve tax in respect of transfers or issues of, or agreements to transfer
or to issue, traded securities (as defined in the Stamp Tax Regulations) or
other relevant securities to ICE Clear, or its nominee, in its capacity as
provider of the ICE Clear Services;

Each Party
(e)
the conditions precedent set out in any termination agreement with LCH having
been fulfilled or waived (but for the requirement to fulfil or waive the
Conditions); and

(f)
each Party, acting reasonably in light of prudential and/or risk considerations,
being satisfied that the Parties’ (i) material systems, processes and procedures
are complete and operationally ready, and (ii) that the form of all necessary
and material rules, regulations and procedures has been agreed, in each case as
reasonably necessary to enable the provision of the ICE Clear Services and LIFFE
Services to commence.


xi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3.4
Unless otherwise agreed by the Parties in writing, if any of the Conditions are
not satisfied or are not completed (and in each case, if waivable, are not
waived by written agreement of the relevant Party or Parties) by the Longstop
Date, either Party shall have the right to terminate this Agreement with
immediate effect by written notice on or after the Longstop Date.

4.
PROVISION OF ICE CLEAR SERVICES AND LIFFE SERVICES

4.1
LIFFE shall appoint ICE Clear, on the terms and subject to the conditions of
this Agreement, to provide the ICE Clear Services. ICE Clear hereby accepts such
appointment and undertakes to provide the ICE Clear Services from the
Commencement Date (subject to the Conditions being fulfilled or, in each case,
if waivable, are waived by written agreement of the relevant Party or Parties)
in compliance with the ICE Clear Rules, the Service Level Agreement, all
Applicable Laws and Good Industry Practice.

4.2
ICE Clear hereby appoints LIFFE, on the terms and subject to the conditions of
this Agreement, to provide the LIFFE Services. LIFFE hereby accepts such
appointment and undertakes to provide the LIFFE Services from the Commencement
Date (subject to the Conditions being fulfilled or, in each case, if waivable,
are waived by written agreement of the relevant Party or Parties) in compliance
with the LIFFE Rules, the Service Level Agreement, all Applicable Laws and Good
Industry Practice.

4.3
The Parties agree to negotiate (using the procedure described in Clause 4.4) and
use all reasonable endeavours to agree a Service Level Agreement setting out
service levels in accordance with which ICE Clear must provide the ICE Clear
Services and LIFFE must provide the LIFFE Services.

4.4
A meeting shall be arranged as soon as is practicable and at the latest within
twenty‑one (21) days of the Effective Date of this Agreement, at which meeting
duly authorised representatives of the Parties shall attend and seek to agree
the Service Level Agreement which shall include, inter alia, the process and
timetable for defining and agreeing the details of the ICE Clear Services, the
LIFFE Services, Critical Service Levels and Target Service Levels and provisions
relating to remedies for failure to meet service levels. The timetable shall
provide for completion of the process as soon as practicable and in any event no
later than ninety (90) days after the Effective Date, except as the Parties may
otherwise agree. For the avoidance of doubt, the Change Control Procedure shall
not apply to this process. If the Parties are unable to reach agreement within
the stated period, the agreed service levels with respect to the ICE Clear
Services shall be deemed to be the higher of either the relevant service levels
agreed between LIFFE and LCH or the service levels provided by ICE Clear to its
Affiliates, and the agreed service levels with respect to the LIFFE Services
shall be no less than the relevant service levels agreed between LIFFE and LCH.
As part of their agreement on Critical Service Levels the Parties will agree the
remedies (including financial penalties) under this Agreement for breach of the
Critical Services Levels.

4.5
ICE Clear agrees to notify LIFFE immediately upon becoming aware of its own
inability (or significant likelihood of such inability) to perform one or more
ICE Clear Services.

4.6
LIFFE agrees to notify ICE Clear immediately upon becoming aware of its own
inability (or significant likelihood of such inability) to perform one or more
LIFFE Services.

4.7
There shall be a joint operations committee (the “Joint Operations Committee”)
which shall supervise the management and provision of the ICE Clear Services and
the LIFFE Services. The remit of the Joint Operations Committee shall be limited
to, and shall in no circumstances extend beyond, matters relating to the ICE
Clear Services and the LIFFE Services and, for the avoidance of doubt, the Joint
Operations Committee shall not be entitled to take a decision that is binding on
ICE Clear and which would, in the reasonable opinion of ICE Clear:

(a)
adversely affect ICE Clear notwithstanding the relevance of any such matter to
the ICE Clear Services or the LIFFE Services; or

(b)
result in ICE Clear being in breach of Applicable Laws,

and, in either case, such opinion is supported by reasonable evidence. ICE Clear
shall at LIFFE's reasonable request, provide such evidence to LIFFE in writing.
The Joint Operations Committee shall operate in a manner that affords all
members of the Joint Operations Committee a reasonable opportunity to
participate fully in the discussions of the Joint Operations Committee and shall
take into consideration the impact of any decisions on both Parties and other
stakeholders. Any decision taken by the Joint Operations Committee shall be made
by a simple majority vote and, subject to this Clause 4.7 and Clause 4.8, shall
be binding on both Parties. Provisions governing the organisation and conduct of
the Joint Operations Committee are set out in Schedule 5.
4.8
The Parties agree and acknowledge that, notwithstanding any other provision of
this Agreement or any decision made by the Joint Operations Committee, issues
relating to imprudent or unacceptable risk management, compliance with
Applicable Laws, the Parties' respective regulatory status and the legal and
regulatory regime under which each respective Party operates are matters that
are properly considered by each respective Party's board of directors for
resolution. Where either Party seeks to override the binding nature of decisions
of the Joint Operations Committee it shall inform the other Party and the Joint
Operations Committee in writing of its reasons for override and provide the
justified reasoning for its decision (including supporting legal advice where
reasonably appropriate given the subject matter) without undue delay.


xii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4.9
The Parties acknowledge and agree that ICE Clear shall accept Eligible Trades
for clearing and enter into Cleared Contracts only in accordance with the ICE
Clear Rules.

4.10
The Parties recognise that the provision of the ICE Clear Services will result
in ICE Clear having to maintain additional capital as a result of additional
operational expenditure arising from this Agreement, additional guaranty fund
contributions and other additional risks deriving from the provision of the ICE
Clear Services. The Parties shall determine in good faith the appropriate
additional capital required to comply with Good Industry Practice and Applicable
Laws. The portion of required additional capital attributable to LIFFE Products
and additional capital costs required to support New LIFFE Products (together,
the “Required Capital Amount”) will be determined by recommendation of the Joint
Operations Committee and subject to agreement by the ICE Clear Board. ICE Clear
will source the Required Capital Amount and LIFFE will compensate ICE Clear for
costs incurred by ICE Clear as set out in the definition of “Clearing Cost
Base”.

5.
NEW LIFFE PRODUCTS AND NEW ICE CLEAR PRODUCTS

5.1
From the Commencement Date and subject to Clause 5.3, LIFFE may from time to
time request that the ICE Clear Services should be extended to a New LIFFE
Product and ICE Clear shall accept such request, subject to regulatory review
and the approval of ICE Clear's Risk Committee. The Change Control Procedure
shall apply to any such request. Where such New LIFFE Product is Similar to an
existing Eligible Product the change to the ICE Clear Services to introduce it
shall constitute a De Minimis Change pursuant to the Change Control Procedure.
Where such New LIFFE Product is not Similar to an existing Eligible Product it
shall not constitute a De Minimis Change for the purposes of the Change Control
Procedure.

5.2
In the event ICE Clear, (acting alone, as part of a joint venture or other
similar arrangements with a third party or third parties, or on arm's length
terms as a third party service provider) or any of ICE Clear's Affiliates
intends to offer trading or clearing services for [****] (a “New ICE Clear
Product”), ICE Clear and LIFFE shall engage in good faith discussions regarding
possible additional or alternative services that may be provided between LIFFE
and ICE Clear with respect to such New ICE Clear Product, as well as fee
arrangements and possible margin efficiency opportunities between LIFFE Products
and such New ICE Clear Product. Any discussions between the Parties under this
Clause 5.2 shall not be subject to the Change Control Procedure.

5.3
In the event LIFFE (acting alone or as part of a joint venture or other similar
arrangements with a third party or third parties, or on arm’s length terms with
a third party service provider) or any of LIFFE's Affiliates intends to launch a
New LIFFE Product [****] in respect of which LIFFE wishes ICE Clear to provide
clearing services, LIFFE and ICE Clear shall engage in good faith discussions
regarding possible additional or alternative services that may be provided
between LIFFE and ICE Clear with respect to such New LIFFE Product, as well as
fee arrangements and possible margin efficiency opportunities between such New
LIFFE Product and ICE Clear products. Any discussions between the Parties under
this Clause 5.3 shall not be subject to the Change Control Procedure.

5.4
Where a Change pursuant to Clause 5.1 is to be implemented, ICE Clear shall use
reasonable endeavours to support the enhanced or new product features and
characteristics of Existing LIFFE Products and New LIFFE Products subject to the
Change, provided, however, that if the New LIFFE Products or new/enhanced
features and characteristics of Existing LIFFE Products are not Similar to an
existing Eligible Product, prior to the implementation of the Change, ICE Clear
shall estimate the incremental costs to provide such extended ICE Clear Services
(including the cost of hiring or making available appropriate and qualified ICE
Clear personnel) and to perform all work requested or required to implement such
Change within the proposed timetable for the Change. Any such incremental costs
and any additional resources shall be subject to approval by the Joint
Operations Committee before work is required.

5.5
To the extent that the clearing by ICE Clear of any New LIFFE Product requires
ICE Clear to obtain a licence from a third party in order to clear such product,
ICE Clear shall exercise reasonable endeavours to obtain such a licence and
LIFFE shall co-operate with ICE Clear to obtain such licence. For the avoidance
of doubt any costs incurred by ICE Clear pursuant to this Clause 5.5 shall be
included in the Clearing Cost Base for the relevant accounting period.

6.
LIFFE DATA AND ICE CLEAR DATA

6.1
Notwithstanding any other express or implied provision in this Agreement, LIFFE
shall retain any and all rights (including Intellectual Property Rights and
rights in Confidential Information) in the LIFFE Markets’ trade, position and
other data related to the LIFFE Services (including data generated by or derived
from the UCP, and equivalent relevant data to those supplied to ICE Clear at the
date of this Agreement and on the Commencement Date, to enable ICE to carry out
the ICE Clear Services) and any data and any database derived therefrom (the
“LIFFE Data”). As part of the provision of LIFFE Services, LIFFE shall provide
ICE Clear with a non‑exclusive royalty‑free and non‑transferable licence for the
use of such LIFFE Data (including, for the avoidance of doubt, any data and any
database derived therefrom), solely in connection with the provision of ICE
Clear Services, such licence to be valid until the end of the Exit Phase. For
the avoidance of doubt, LIFFE Data shall be deemed to be LIFFE Confidential
Information. ICE Clear may only grant a sub-licence of such licence to an
Affiliate for the purpose of fulfilling certain of its obligations under this
Agreement, where such sub-licence is itself non-transferable and
non-sub-licensable.

6.2
Upon the end of the Exit Phase, LIFFE shall provide ICE Clear with a
non‑exclusive royalty‑free, non‑transferable, non‑sub‑licensable and limited
discretion licence for the retention and use of LIFFE Data (including for the
avoidance of doubt, any data and any database derived therefrom) received by ICE
Clear up to the termination of this Agreement including any Exit Phase, for the
limited purposes of:


xiii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(a)
litigation and dispute resolution;

(b)
conducting stress and back testing; and

(c)
complying with Applicable Laws including, but not limited to record retention
requirements.

6.3
Notwithstanding any other express or implied provision in this Agreement, ICE
Clear shall retain any and all rights (including Intellectual Property Rights
and rights in Confidential Information) in the Cleared Contracts’ and any other
related data and any data and any database derived therefrom (the “ICE Clear
Data”). ICE Clear shall provide LIFFE with a non-exclusive royalty-free and
non-sub licensable licence for the use of such ICE Clear Data (including, for
the avoidance of doubt, any data and any database derived therefrom), solely in
connection with the performance by LIFFE under or in connection with this
Agreement, such licence to be valid until the end of the Exit Phase. For the
avoidance of doubt, ICE Clear Data shall be deemed to be ICE Clear Confidential
Information.

6.4
Upon the end of the Exit Phase, ICE Clear shall provide LIFFE with a
non-exclusive royalty-free, non-sub-licensable and limited discretion licence
for the retention and use of ICE Clear Data received by LIFFE up to the
termination of this Agreement including any Exit Phase, for the limited purposes
of:

(a)
litigation and dispute resolution;

(b)
conducting stress and back testing

(c)
developing risk methodologies and testing; and

(d)
complying with Applicable Laws including, but not limited to record retention
requirements.

6.5
The licences to be granted under Clauses 6.3 and 6.4 are not transferable other
than to any purchaser of the whole or a substantial part of the business
operated by LIFFE.

6.6
LIFFE undertakes that, in relation to Eligible Trades, orders entered by trading
members of LIFFE will not be matched unless each order has been authenticated by
LIFFE as having been validly entered by a trading member in accordance with the
LIFFE Rules.

6.7
ICE Clear is entitled to assume that each Eligible Trade which is notified to it
by LIFFE pursuant to Clause 6.6 arises from orders which have been authenticated
by LIFFE in accordance with Clause 6.6. ICE Clear undertakes that it will only
provide the ICE Clear Services in respect of Eligible Trades that are notified
to ICE Clear by LIFFE in compliance with Clause 6.6. LIFFE shall notify ICE
Clear immediately if it becomes aware that an order has been matched in breach
of the LIFFE Rules.

6.8
ICE Clear undertakes to notify LIFFE in accordance with the Service Level
Agreement if it rejects any Eligible Trade for clearing.

6.9
If there is a malfunction, breakdown or other failure in the electronic
communication link between ICE Clear and LIFFE and, as a result of that
malfunction, breakdown or other failure, ICE Clear cannot receive notification
of any Eligible Trades under Clause 6.6, the Parties undertake to notify each
other immediately upon becoming aware of such malfunction, breakdown or failure
in accordance with the Service Level Agreement.

6.10
The Parties agree and acknowledge that the proper functioning of any
infrastructure used by LIFFE to provide data under Clause 6.6 is the
responsibility of LIFFE.

6.11
LIFFE shall provide to ICE Clear, free of any charge, a full, complete and
accurate account (in such form and with such content as shall be agreed from
time to time by the Parties) of the particulars of all Eligible Trades. The
Parties agree that ICE Clear may rely on such particulars notwithstanding that
any such particulars may be incorrect, inconsistent, inaccurate, incomplete,
fraudulent or corrupted.

7.
SERVICE PROVISION

7.1
Service review

(a)
The Parties agree to conduct periodic reviews of the provision of the ICE Clear
Services and LIFFE Services in order to ensure that ICE Clear and LIFFE continue
to comply with their respective obligations as a clearing house and recognised
investment exchange, under the Act, the FSA Rules and all Applicable Laws, as
applicable. These reviews shall be on the basis of applicable service levels and
such other targets as may be agreed between the Parties from time to time in the
Service Level Agreement or otherwise.


xiv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(b)
Following any such review, any Party may request changes in any of the ICE Clear
Services, or LIFFE Services in order to reflect the changed business
requirements of any Party and/or advancements in technology. All such requests
shall be dealt with in accordance with the Change Control Procedure.

7.2
Regulatory overview of ICE Clear Services and LIFFE Services

(a)
Each of the Parties acknowledges that the other is subject to recognition and/or
regulation and agrees that, notwithstanding any provision to the contrary
contained in this Agreement, upon request by the other Party, it will use its
reasonable endeavours to take any action or refrain from taking any action in
each case as required by any relevant and competent regulatory authority
(provided, in each case, that the Parties will work together to minimise the
impact of any such requirements), in order to comply with its obligations as an
investment exchange or a regulated market or, as the case may be, a clearing
house, provided that, where this will have a material cost, it will be dealt
with through the Change Control Procedure.

(b)
Each Party shall respond promptly and in good faith to any good faith requests
from any relevant and competent regulatory authority which relate to the
relationship between the Parties and other market users. Each Party shall
consult with the other with respect to their obligations under this
Clause 7.2(b) to the extent permitted by Applicable Laws.

(c)
Each of the Parties acknowledges that the other may be subject from time to time
to disputes with and complaints against it by members of ICE Clear or LIFFE and
agrees that upon request by the other Party it will use its reasonable
endeavours to furnish relevant information that that Party holds pursuant to the
provision of services by either Party under this Agreement and take any action
or refrain from taking any action which is reasonably required to assist with
any dispute with or complaint by a market participant (provided, in each case,
that the Parties will work together to minimise the impact of any such
requirements), provided that, where this will have a material cost in the
opinion of the Party incurring such costs, it will be dealt with through the
Change Control Procedure.

7.3
EMIR Authorisation

(a)
If and to the extent that ICE Clear's application for authorisation under EMIR
includes a description of the ICE Clear Services, ICE Clear shall, prior to
submitting that application to the FSA, to ESMA or to any other regulatory
authority:

(i)
provide LIFFE with a reasonable opportunity to review the description of the ICE
Clear Services and any matters directly related to the ICE Clear Services in
that application. That opportunity shall include allowing LIFFE a period of at
least 10 Business Days to review that description; and

(ii)
reflect in the application any reasonable comments that LIFFE makes on that
description.

(b)
Where ICE Clear's application for authorisation under EMIR does not include a
description of the ICE Clear Services, ICE Clear shall give reasonable advance
notice to LIFFE of the same and advise LIFFE as to when such a description may
be provided in the context of ICE Clear's authorisation under EMIR.

7.4
Business Continuity and Information Security

Each of LIFFE and ICE Clear shall ensure that their business continuity and
disaster recovery arrangements include those requirements set out in Schedule 3.
7.5
Governance and Relationship Management

(a)
LIFFE shall be entitled to:

(i)
nominate one individual (the “LIFFE Director”) for appointment by ICE Clear's
board of directors (the “ICE Clear Board”), upon prior reasonable notice to ICE
Clear;

(ii)
nominate the LIFFE Director or any other individual for appointment to the ICE
Clear Board's Risk Committee and to any risk committees below the ICE Clear
Board level to the extent permissible under Applicable Laws; and

(iii)
nominate an additional individual to attend and observe meetings of each of the
ICE Clear Board and Risk Committee, to the extent that this would be permissible
or desirable under any regulatory requirement affecting ICE Clear (the
“Observer”),

provided that ICE Clear's consent to the individuals shall be required which
shall not be unreasonably withheld.

xv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(b)
A meeting of the ICE Clear Board and/or Risk Committee shall not be quorate
without the attendance of the LIFFE Director or any authorised delegate if any
matter to be discussed impacts LIFFE or the provision of the ICE Clear Services,
provided that a meeting will be quorate notwithstanding the absence of the LIFFE
Director where:

(i)
the presence of the LIFFE Director is precluded by Applicable Laws or because of
a conflict of interest;

(ii)
such meeting of the ICE Clear Board and/or Risk Committee is the second
scheduled meeting for the discussion of such matter where the first scheduled
meeting was adjourned due to being inquorate due to the absence of a LIFFE
Director, provided that not less than two (2) Business Days' notice to the ICE
Clear Board of the reconvening of such adjourned meeting is provided; or

(iii)
such meeting is necessary in the event of a market emergency, including any
default management or matter relating to risk affecting ICE Clear.

(c)
The Observer shall:

(i)
owe a duty of confidentiality to ICE Clear which is equivalent to that of a
director of ICE Clear; and

(ii)
be precluded from attending a meeting of the ICE Clear Board, notwithstanding
that a matter to be discussed at such meeting impacts LIFFE or the provision of
the ICE Clear Services, where there is a conflict of interest which, were he a
director, would preclude his attendance under Applicable Laws, or where
strategic matters affecting ICE Clear or LIFFE are discussed.

(d)
Clauses 7.5(a) and (b) shall not be enforceable as between LIFFE and ICE Clear
until such time as the articles of association of ICE Clear (and the terms of
reference of the Risk Committee) reflect the applicable provisions of Clauses
7.5(a) and (b). Subject to Applicable Laws and the ICE Clear Rules, ICE Clear
shall, upon reasonable notice from LIFFE prior to the Commencement Date, procure
the amendment of its articles of association and the terms of reference of the
Risk Committee to reflect the provisions of Clauses 7.5(a) and (b).

7.6
Exit Management

Each of LIFFE and ICE Clear shall comply with those terms set out in Schedule 6
during any Exit Phase.
7.7
Suspension of Service Provision

(a)
The provision of the ICE Clear Services or LIFFE Services or of any part of the
ICE Clear Services or LIFFE Services may be suspended where the Parties agree in
writing that such action is appropriate.

(b)
In addition to Clause 7.7(a), either ICE Clear or LIFFE may suspend the
provision of the ICE Clear Services or LIFFE Services or any part of the ICE
Clear Services or LIFFE Services immediately:

(i)
in the circumstances described in Clause 22; or

(ii)
to the extent that such action is required in order to comply with any
requirements to which it is subject under Applicable Laws or with any order or
direction given by, or a requirement of, a relevant and competent regulatory
authority or pursuant to the rules of any such regulatory authority.

(c)
Each Party shall use all reasonable endeavours, prior to exercising any right
under Clause 7.7(b), to notify the other Party as soon as it is aware of any
circumstances which may, or are likely to, result in a decision by it to suspend
the provision of the ICE Clear Services or LIFFE Services in whole or in part,
the ICE Clear Services or LIFFE Services that would be affected by such action
and the reasons therefor, and (where possible) specify the time at which such
action is anticipated to be taken. In respect of the circumstance referred to in
Clause 7.7(b)(ii), if ICE Clear or LIFFE is ordered or directed to suspend all
or any part of, or all of, the ICE Clear Services or LIFFE Services, as
applicable, with effect from a particular time, ICE Clear shall notify LIFFE of
that time and the affected services will be suspended at such time. Subject to
the foregoing sentence and wherever practicable, ICE Clear shall seek to agree
with LIFFE and co‑ordinate the time at which such action will be taken and the
ICE Clear Services which will be affected but without prejudice to its rights
under Clause 7.7(b)(ii).

(d)
Where ICE Clear exercises a right under Clause 7.7(b) or the Parties agree
pursuant to Clause 7.7(a) that the suspension of the ICE Clear Services (or any
part thereof) is appropriate,

(i)
LIFFE shall take such action as is necessary or appropriate to prevent the
execution of any further LIFFE Eligible Trades of a type or by a party which
would be affected by the suspension of ICE Clear Services; and

(ii)
the Parties shall work together and ICE Clear shall use all reasonable
endeavours to enable the affected ICE Clear Services to be recommenced as soon
as possible, including (where applicable) implementing mitigating interim
arrangements to the extent possible, and the input or restoration of data
referring to and other actions taken or events occurring during the period of
suspension.

(e)
Where ICE Clear exercises a right under Clause 7.7(b) or the Parties agree
pursuant to Clause 7.7(a) that the suspension of the ICE Clear Services (or any
part thereof) is appropriate, and should the relevant ICE Clear Services not
have recommenced within three weeks, LIFFE may make reasonable provisions to
receive alternative clearing services (which will not be deemed to be in breach
of this Agreement) and during such time ICE Clear shall, as far as is reasonable
in the circumstances, assist LIFFE to achieve this, and where the ICE Clear
Services remain suspended pursuant to Clause 7.7(b) for more than six (6) months
LIFFE shall have the right to terminate the Agreement pursuant to Clause 8.1(c).

(f)
For the avoidance of doubt, unless the Parties otherwise agree, Clause 12 shall
continue to apply during any suspension of ICE Clear Services or LIFFE Services
pursuant to this Clause 7.7, provided that the Parties shall engage in good
faith discussions to agree an amendment to the Principal Clearing Cost
applicable to any period of suspended ICE Clear Services.

7.8
Invisible Changes

For the avoidance of doubt, ICE Clear shall be entitled to make any change to
any aspect of the method or means by which the ICE Clear Services are provided,
and subject to any express provision in this Agreement to the contrary, without
obtaining the consent of LIFFE, to the extent that any such change has no
material effect on LIFFE’s receipt of the ICE Clear Services, does not prejudice
LIFFE’s position under any Applicable Laws and that such change does not affect
the cost to LIFFE of the provision of the ICE Clear Services. The Change Control
Procedure shall not apply to any such “invisible” changes.
8.
TERM AND TERMINATION

8.1
A Party may terminate this Agreement with immediate effect by serving written
notice on the other Party upon the occurrence of any one of the following events
(each of the events referred to in Clauses 8.1(a) and 8.1(b) constituting an
“Event of Default”):

(a)
the other Party commits a material breach of the terms of this Agreement which,
if capable of remedy, remains unremedied for thirty (30) days following the
receipt of a written notice specifying such material breach;

(b)
the other Party becomes insolvent, ceases trading, enters into liquidation,
whether compulsory or voluntary, other than for the purposes of a solvent
amalgamation or reconstruction, or makes an arrangement with its creditors or
petitions for an administration order or if a trustee, administrator or
administrative receiver or other insolvency official is appointed over all or
any part of its assets or if it generally becomes unable to pay its debts; or

(c)
pursuant to the exercise of its right under Clauses 2.2, 7.7(e), 25.17(b) or
25.17(d).

8.2
Where NYSE Euronext has exercised its right of termination pursuant to Sections
6.2(c) or (d), or Sections 6.3(a), (b) or (c) of the agreement dated on or about
the date of this agreement between it and ICE Inc., LIFFE shall be entitled to
terminate this Agreement (i) with immediate effect up to the Commencement Date;
and (ii) upon six (6) months' notice after the Commencement Date.

8.3
Without prejudice to Clause 8.2, LIFFE shall be entitled to terminate this
Agreement upon not less than six (6) months' written notice to ICE Clear,
provided that this right shall not be exercisable until six (6) months after the
Commencement Date and ICE Clear shall be entitled to terminate this Agreement
upon not less than three (3) years' written notice to LIFFE provided that this
right shall not be exercisable within two years after the Commencement Date.

8.4
In the event that this Agreement is terminated for any of the reasons set out in
Clauses 8.1 to 8.3 above, the relevant provisions of Schedule 6 shall apply as
regards the circumstances contemplated therein.

8.5
Termination of this Agreement shall not release any of the Parties from any
liability which at the time of termination has already accrued to the other
Party, nor affect in any way the survival of any other right, duty or obligation
of the Party which is expressly stated elsewhere in this Agreement to survive
such termination. In addition, the provisions of this Clause 8.5 and Clauses 1,
2.7, 6.2, 6.4, 8.4, 15, 16, 21, 23, 24, 25.9, 26, 41 and 43 and Schedule 6 are
agreed to survive termination of this Agreement.

9.
TRANSITIONAL ARRANGEMENTS

9.1
Prior to the Commencement Date, each Party shall:

(a)
adopt rules, regulations and procedures relating to the clearing and settlement
of Eligible Products in accordance with the provisions of this Agreement; and


xvi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(b)
execute such agreements and any other documents which that Party will require
Clearing Members to complete in order to benefit from the ICE Clear Services
from the Commencement Date.

9.2
Prior to the Commencement Date, LIFFE and ICE Clear will:

(a)
agree and implement a detailed plan with LCH and use all reasonable efforts to
effect the transfer of all open interest between LIFFE and its clearing members
or LCH and its clearing members, as applicable, in each case corresponding to
the Eligible Trades, to become Cleared Contracts with ICE Clear at the latest on
the Commencement Date (the “Transition and Migration Plan”);

(b)
consult and cooperate with each other regarding the relevant sections of the
LIFFE Rules and the ICE Clear Rules in order to align the ICE Clear Rules as far
as reasonably practicable and lawful to the rules of LIFFE and LCH relevant to
the provision of the ICE Clear Services and the LIFFE Services in order to give
effect to the terms of this Agreement and minimise any disruption to Clearing
Members or trading members of LIFFE, provided that the Parties acknowledge that
in relation to services provided by ICE Clear to Clearing Members, the provision
of those services, and the relationship between ICE Clear and Clearing Members
will be governed solely by, and be subject to, the ICE Clear Rules.
Notwithstanding Clause 17.3, to the extent that there is any conflict or
inconsistency between the ICE Clear Rules and the LIFFE Rules relating to the
clearing of Cleared Contracts and any action taken by ICE Clear in respect of
Clearing Members (including pursuant to the Default Rules) the ICE Clear Rules
shall prevail. LIFFE shall make such amendments to the LIFFE Rules as are
necessary or appropriate to ensure consistency with the ICE Clear Rules in
respect of the clearing by ICE Clear of Cleared Contracts.

(c)
cooperate with each other and use (and shall cause their Affiliates to use)
their respective reasonable endeavours to take or cause to be taken all actions,
and do or cause to be done all things, necessary, proper or advisable on their
respective parts under this Agreement and Applicable Laws, to obtain all
regulatory approvals necessary or advisable to the provision by LIFFE of the
LIFFE Services and the provision by ICE Clear of the ICE Clear Services
(including, without limitation, those set out in Clause 3), it being understood
that, subject to their respective compliance with Applicable Laws, neither ICE
Clear or LIFFE shall take any action that could prevent any such regulatory
approvals being obtained, except as otherwise permitted under this Agreement;

(d)
consult with each other regarding any information or other steps required to
satisfy any relevant and competent regulatory authority as to the arrangements
established pursuant to this Agreement and keep each other apprised of the
status of matters relating to the status of matters with respect to transitional
arrangements, including each Party promptly furnishing to the other Party copies
of notices or other communications received or provided by ICE Clear or LIFFE,
as the case may be, or any of their respective Affiliates, from or to any
regulatory authority;

(e)
work together to achieve a smooth introduction of the ICE Clear Services at the
Commencement Date, including expediting necessary process and system changes and
ensuring necessary resources (including appropriately qualified staff) are in
place;

(f)
provide each other with access, as applicable, to necessary resources, data and
other information relevant to the LIFFE Services and ICE Clear Services solely
to the extent necessary to allow ICE Clear and LIFFE to perform adequate testing
of the LIFFE Services and ICE Clear Services prior to the Commencement Date;

(g)
use their reasonable endeavours to develop systems and adopt practices as
necessary to support the product features and characteristics of Eligible
Products as at the date of this Agreement.

(h)
provide Clearing Members with the salient details of the Transition and
Migration Plan; and

(i)
use their reasonable endeavours to assist and encourage all Clearing Members in
executing such documentation as may be necessary in connection with the
provision of the ICE Clear Services under this Agreement.

10.
MEMBERSHIP MATTERS

10.1
If any Party becomes aware of any dispute relating to any Cleared Contract or if
any complaint is made to it regarding any such Cleared Contract it shall
promptly notify the other Party providing full particulars of the dispute or
complaint in question, provided that the obligation on LIFFE in this Clause 10.1
shall only apply to the extent that it is or could be material to the provision
by ICE Clear of the ICE Clear Services.

10.2
Subject to Applicable Laws, and where practicable to do so, the Parties shall
generally endeavour to inform each other of any act or omission by a Clearing
Member of which it becomes aware and which is reasonably likely to give rise to
a legitimate concern on the part of the other Party.

11.
SETTLEMENT OF CLEARED CONTRACTS


xvii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

11.1
Each Party shall ensure that the settlement arrangements it makes in relation to
Eligible Products and the rules applied by LIFFE and ICE Clear in relation
thereto shall be consistent with the terms of the Contract Specification for
such Eligible Product and related provisions set out in the LIFFE Rules.

11.2
ICE Clear shall expand its infrastructure and arrangements with custodians,
asset service providers and settlement agents as required to support settlement
pursuant to the requirements of the relevant Eligible Products.

12.
PAYMENTS

12.1
In consideration for LIFFE introducing the parties to Eligible Trades to ICE
Clear in order that ICE Clear may enter into transactions with each of them in
its role as central counterparty clearer in accordance with the terms of this
Agreement and providing the LIFFE Services by way of support thereto, ICE Clear
agrees to pay to LIFFE a Fee Amount with respect to relevant Eligible Trades.

12.2
The Fee Amount shall be paid in GBP in monthly arrears following the month in
which the relevant Eligible Trades arise based on a reasonable good faith
estimate of the Fee Amount, and shall be adjusted in such manner as may
reasonably be required following the end of the relevant accounting period. For
the avoidance of doubt the Fee Amount may not be a negative amount but may be
reduced to zero.

12.3
LIFFE and ICE Clear hereby agree that overdue interest shall be payable on all
amounts payable pursuant to this Clause 12 which are not paid by the end of the
calendar month following the month in which the amount fell due for payment at a
rate of two per cent/ (2%) above LIBOR.

12.4
Except as expressly provided for otherwise in this Agreement or the Service
Level Agreement, no other amounts will be due by ICE Clear to LIFFE or from
LIFFE to ICE Clear with respect to the ICE Clear Services or the LIFFE Services.

12.5
The Parties agree that any clearing fees or Exchange Fees with respect to the
trading and clearing of Eligible Trades shall be equal to and the same as the
fees charged for the trading and clearing of such Eligible Trades immediately
before the Commencement Date. Any increase or decrease of such fees shall be
subject to the approval of the Joint Operations Committee.

12.6
The Parties agree that if the initial sum of [****] does not accurately reflect
the costs intended to be covered in the Principal Clearing Cost, the Principal
Clearing Cost shall be subject to a single adjustment to align it with the
actual amount of the costs incurred or to be incurred which are intended to be
covered in the Principal Clearing Cost, provided that such adjustment shall not
be greater than twenty per cent. (20%) above or below the Principal Clearing
Cost as set out in this Agreement. Any such adjustment shall take place within
six months of the date of this Agreement.

12.7
In the event of a Change of Control, this Agreement shall be amended in
accordance with Schedule 7.

12.8
In the event LIFFE seeks to terminate this Agreement pursuant to Clauses 8.3 or
8.4, and within six (6) months of issuing a notice of termination pursuance to
Clauses 8.3 or 8.4, there has been a Change of Control or a public announcement
of an intended Change of Control, each a “Change of Control Trigger”, then from
the date of the earliest applicable Change of Control Trigger, this Agreement
shall have been deemed to have been amended in accordance with Schedule 7 and
any previous notice of termination issued by LIFFE shall be deemed to be
ineffective and void.

12.9
Where this Agreement is retrospectively amended in accordance with Clause 12.8
and, as a result, ICE Clear has overpaid LIFFE in respect of the LIFFE Services,
ICE Clear shall be reimbursed for any overpayment within thirty (30) days, and
if such amount remains unpaid after thirty (30) days, ICE Clear shall be
entitled to charge interest at LIBOR plus two per cent. (2%) on such amounts
still outstanding until the date when they are paid.  The Parties confirm that
this sum represents a genuine pre-estimate of ICE Clear's Losses in such
circumstances.

13.
SCOPE OF ICE CLEAR SERVICES AND EXCLUSIVITY ARRANGEMENTS

13.1
Once ICE Clear commences provision of ICE Clear Services in respect of an
Eligible Product, ICE Clear shall be the exclusive provider of clearing services
to LIFFE in respect of such Eligible Product save as provided for in the Exit
Management Plan.

[****]
13.5
For the avoidance of doubt and without relieving ICE Clear of its obligations
hereunder, the Parties agree that it is not the intention of this Agreement to
prevent or restrict ICE Clear from providing clearing services in relation to
any Third Party Market.

14.
CHANGE CONTROL

14.1
Except as expressly provided or agreed otherwise, where either Party wishes to
make a Change to this Agreement and/or any of the Schedules to this Agreement,
that Party shall request the support of the other in accordance with the Change
Control Procedure.


xviii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

14.2
This Clause 14 shall not apply to the request by either Party to the other to
modify its performance hereunder to ensure compliance with the requirements of
this Agreement except to the extent that such a request constitutes a Regulatory
Change (as defined in Schedule 4). No Party shall be deemed to be in breach of
this Agreement to the extent that it is reasonably restricted from complying
with Applicable Laws by this Agreement and has submitted a Regulatory Change
which addresses this issue.

15.
NON‑SOLICITATION

15.1
Subject to Clauses 15.2 and 15.3, neither Party will, during the term of this
Agreement (including any Exit Phase) and for a period of 12 months after the
expiry or termination of this Agreement (including any Exit Phase), solicit in
any way the services of, offer to employ or actually employ, any employee or
former employee of the other Party or any of its Affiliates, unless it first
obtains written consent of the other Party.

15.2
Clause 15.1 does not prevent either Party from soliciting the services of, or
offering to employ or actually employing any person who, without any separate
solicitation by that Party, responds to a genuine advertisement by that Party
which is made generally available and not directed at employees of the other
Party.

15.3
Clause 15.1 does not prevent LIFFE from, following expiry or termination of this
Agreement, soliciting the services of, or offering to employ or actually
employing any of the Exclusively Dedicated Resources (as described in Schedule
5).

16.
RECORD KEEPING AND INFORMATION

16.1
In respect of any Cleared Contract, LIFFE undertakes to record the relevant
Eligible Trade information so as to enable ICE Clear to establish a full audit
trail of all such Eligible Trades, including details of each Eligible Trade, the
date and time it was entered into, and details of persons who initially
submitted each such Eligible Trade for registration by LIFFE.

16.2
The Parties undertake to respond to any request from the other Party for
information of the type referred to in Clause 16.1 where it is reasonably
satisfied that the request is made for prudential or regulatory reasons (and
not, for the avoidance of doubt, to assist with the provision of any services to
a competitor of LIFFE or any other Third Party Market), provided that such Party
may not use the information provided for any other purpose.

16.3
Any records which are required to be maintained under this paragraph must be in
computerised or other electronic form, and shall be maintained for a period of
at least six (6) years or, such other longer period as may be required by
Applicable Laws or otherwise as the Parties may agree.

16.4
Each Party undertakes to procure from its members all waivers of any rights to
secrecy or confidentiality which may be necessary to enable the other Party to
fulfil its respective obligations under this Agreement.

17.
AMENDMENTS TO ICE CLEAR RULES AND LIFFE RULES

17.1
Either Party may at any time amend its rules and regulations, provided that such
Party shall consult with the other Party in respect of any material proposed
amendment relevant to the ICE Clear Services or LIFFE Services. Any change to
the ICE Clear Rules or LIFFE Rules, procedures and operational policies relating
to the ICE Clear Services or LIFFE Services shall be subject to the approval of
the Joint Operations Committee to the extent such change would materially
affect, directly or indirectly, (i) ICE Clear’s performance of the ICE Clear
Services or (ii) the LIFFE Services.

17.2
In making any amendments permitted by Clause 17.1, the Party maintaining or
introducing such requirement must give to the other as much prior notice of the
requirement and the anticipated adverse effect as is reasonably practicable and
work with the other Party to attempt to minimise the impact of such a
requirement.

17.3
If either Party becomes aware that any provision in the ICE Clear Rules or the
LIFFE Rules is materially inconsistent with any provision in any other
documentation relating to the ICE Clear Services or LIFFE Services, it shall
notify the other Party as soon as reasonably practicable and the Parties shall
co‑operate to make such amendments as they may agree in order to remove that
inconsistency. Neither Party shall make amendments to the provisions of the ICE
Clear Rules or the LIFFE Rules, respectively, where such amendments would be
inconsistent with this Agreement, save as required by Applicable Laws.

17.4
If not otherwise already available to them, each Party shall supply the other on
request with a full copy of the ICE Clear Rules or the LIFFE Rules, as the case
may be, including any revisions thereto, and a copy of any guidance,
consultation notices concerning proposed amendments, circulars and other notices
issued by the other Party to Clearing Members.

18.
AUDITS

18.1
Subject to Applicable Laws, each Party shall allow the auditor of the other
Party to access any of its premises, personnel and relevant records as may be
reasonably required by the other Party in order to:


xix
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(a)
fulfil any legally enforceable request by any regulatory body; or

(b)
undertake verifications of the accuracy of data supplied by ICE Clear or LIFFE
or identify reasonably suspected fraud; or

(c)
undertake verification that the ICE Clear Services or LIFFE Services are being
provided in accordance with this Agreement; or

(d)
undertake verification that ICE Clear's or LIFFE's systems protect the
integrity, operational availability, confidentiality and security of LIFFE's or
ICE Clear's data, as applicable; or

(e)
undertake verification of relevant security policies;

in each case, solely to the extent relevant or in connection to the provision of
the ICE Clear Services or the LIFFE Services. Any auditor appointed by a Party
for the purposes of this Clause 18 shall be independent of such appointing Party
and shall be a part of an internationally recognised, reputable and suitably
qualified accounting firm.
18.2
All information obtained by the auditing Party in relation to the audit
(including the fact of the audit itself) is Confidential Information. Any
auditor appointed by an auditing Party shall only carry out an audit hereunder
if the auditor has entered into an appropriate non-disclosure agreement with the
audited Party.

18.3
Each Party shall ensure that the audit is conducted in compliance with any
information or data security policy in place by the audited Party at the time of
the audit.

18.4
Both Parties shall use their reasonable endeavours to ensure that the conduct of
each audit does not unreasonably disrupt the other Party or delay the provision
of the ICE Clear Services by ICE Clear or the LIFFE Services by LIFFE and that
individual audits are co-ordinated with each other to minimise any disruption.

18.5
Subject to each Party's obligations of confidentiality, each Party shall provide
the other Party's auditor with all reasonable co-operation, access and
assistance in relation to each audit and shall keep appropriate records of
service delivery and security matters.

18.6
Each Party shall provide at least 7 Business Days' notice of its intention to
conduct an audit and any audit shall be conducted during business hours, unless
such audit is conducted in respect of a reasonably suspected fraud, in which
event no notice shall be required.

18.7
The auditing Party shall bear all costs and expenses incurred in respect of any
audit carried out pursuant to this Clause 18, unless the audit identifies a
material breach of the Agreement by the audited Party, in which case the audited
Party shall reimburse the auditing Party for all its reasonable costs incurred
in the course of the audit.

18.8
If an audit identifies that:

(a)
the audited Party has failed to perform its obligations under this Agreement,
the provisions of Clauses 18.7 and 18.9 shall apply, provided that, if the audit
demonstrates that the audited Party is failing to comply with any of its
obligations under this Agreement then, the auditor shall produce a report on the
same (and, for the avoidance of doubt, the auditor shall not produce a report in
any other instance outside this Clause 18.8(a)) and without prejudice to the
other rights and remedies of the auditing Party, the audited Party shall take
the necessary steps to ensure compliance with such obligations at no additional
cost to the auditing Party;

(b)
LIFFE has overpaid any fees or Change related charges, ICE Clear shall pay to
LIFFE the amount overpaid within thirty (30) days from the date of receipt of an
invoice or notice to do so; and

(c)
LIFFE has underpaid any fees or Change related charges, LIFFE shall pay to ICE
Clear the amount of the under-payment within thirty (30) days from the date of
receipt of an invoice for such amount.

18.9
LIFFE and/or ICE Clear may increase the extent to which it monitors the conduct
of the ICE Clear Services or LIFFE Services as applicable, if either ICE Clear
or LIFFE fails to meet its service levels as set out in the Service Level
Agreement or fails to fulfil its other obligations under this Agreement. Each
Party shall give the other prior notification of its intention to increase the
level of its monitoring. Each Party shall bear its own costs in complying with
the other Party in relation to any monitoring which is conducted by the other
Party pursuant to this Clause 18.

19.
TRADE EMERGENCIES AND MARKET DISORDER

19.1
Without prejudice to the provisions of Clause 16, if at any time either Party
suspects or anticipates the development of a market emergency, or an excessive
position in respect of an Eligible Product owned or controlled by the same
person, or under the common control of a


xx
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

group of persons acting together or in concert, or any manipulation, corner,
squeeze or other undesirable situation or practice that might reasonably be
expected to affect or be capable of affecting LIFFE, ICE Clear, Clearing
Members, Eligible Trades, Cleared Contracts, or any of them, it shall
immediately notify the other Party. For the avoidance of doubt, no Party shall
have any liability to the other for any omission or failure (other than wilful
failure or omission) to notify the other Parties pursuant to this Clause 19.1.
19.2
The Parties agree that they shall monitor the development of such circumstances
and share information about such circumstances with each other to the extent
that each is reasonably able so to do in the light of each Party's obligations
of confidentiality to third parties and other obligations placed upon it by law,
contract or otherwise.

19.3
If any Party reasonably determines that the circumstances contemplated by
Clause 19.1 have arisen, it may take such action as it deems reasonably
necessary in accordance with its rules and the terms of this Agreement. Wherever
reasonably practicable, the Party taking such action agrees to consult with the
other prior to taking such action.

20.
IT SYSTEMS AND SYSTEM INTERFACES

20.1
Where any Party considers that it may be necessary or desirable to develop
material enhancements or modifications to any aspect of computer systems or
computer interfaces that might result in a material change to the manner of
provision of the ICE Clear Services or the LIFFE Services under this Agreement,
it shall notify the other Party and shall consult as to whether the enhancement
or modification might adversely affect the ability of the other Party to perform
its obligations under this Agreement. An enhancement or modification which might
adversely affect the ability of a Party to perform its obligations under this
Agreement shall be subject to the Change Control Procedure.

20.2
For the avoidance of doubt, during the term of this Agreement and any Exit
Phase, LIFFE shall not take any step outside of the ordinary course of business
(and with the exception of any agreed Changes or as part of a response to any
unexpected event or pursuant to any agreed Exit Management Plan) designed to
impact adversely the connectivity of LIFFE or Clearing Members with ICE Clear.

20.3
The Parties will agree which system they will use to effect the physical
delivery of commodity contracts which, in the absence of such agreement, shall
be an option for LIFFE as part of the implementation hereunder and, subject to
reasonable notice, the Parties shall use the Guardian system or ICE Clear’s
equivalent system as currently used.

21.
LIABILITY

21.1
Save where expressly disapplied in this Agreement, no Party nor any of their
respective affiliates, directors, employees, agents, licensors and/or
contractors shall be liable to the other with respect to any claims whatsoever
arising out of this Agreement for indirect, consequential, special, punitive or
exemplary damages, including without limitation, claims for loss of profits or
income or loss of use of either, loss of business expectations or business
interruptions, regardless of any actual knowledge or foreseeability of such
damages. The limitations in this Clause 21.1 shall not apply to Clauses 2.7,
21.7, 23, 25.17, and 38(c).

21.2
Nothing in this Clause 21 shall apply to any liability either of the Parties may
have to the other under, or in respect of, any Cleared Contract or as a result
of being a member of the other.

21.3
Save where expressly disapplied in this Agreement, the total aggregate liability
of any Party to the other for all Losses, damages, costs, claims and expenses of
any kind arising out of or in any way connected to this Agreement in relation to
events occurring in each successive twelve (12) month period from the
Commencement Date and giving rise to liability shall not exceed GBP ten million
(£10,000,000), regardless of whether a claim arises in contract, tort,
negligence, strict liability or otherwise. The limitation on liability in this
Clause 21.3 shall not apply to:

(a)
breaches by either Party that are subject of Clauses 21.7, 23, 25.17, 26.11 and
26.12, and 38(c);

(b)
breaches by LIFFE of Clauses 12.7, 12.8 or 12.9 or Schedule 7 or any obligation
or provision derived from the application of Clauses 12.7, 12.8 or 12.9 and
Schedule 7; and

(c)
any amounts payable by ICE Clear pursuant to Clauses 2.3 to 2.7.

21.4
The Parties acknowledge they have entered into this Agreement in reliance upon
the limitations of liability and disclaimers of warranties and damages set out
herein and that the same form an essential basis of the bargain between the
Parties. The Parties agree that the limitations and exclusions of liability and
disclaimers of warranties and conditions specified herein shall survive the
termination of this Agreement.

21.5
Except as expressly provided otherwise in this Agreement LIFFE acknowledges,
understands and accepts that neither ICE Clear, nor its managers, members,
officers, employees or agents make any implied warranty whatsoever (including
any implied warranties of merchantability or fitness for particular purpose) to
LIFFE as to the ICE Clear Services save as set out in this Agreement and that
such services are provided in accordance with the provisions of this Agreement,
the ICE Clear Rules and relevant ICE Clear approvals.


xxi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

21.6
Except as expressly provided otherwise in this Agreement ICE Clear acknowledges,
understands and accepts that neither LIFFE, nor its managers, members, officers,
employees or agents make any implied warranty whatsoever (including any implied
warranties of merchantability or fitness for particular purpose) to ICE Clear as
to the LIFFE Services save as set out in this Agreement and that such services
are provided in accordance with the provisions of this Agreement, the LIFFE
Rules and relevant LIFFE approvals.

21.7
Nothing contained in this Agreement shall restrict either Party’s liability for
death or personal injury resulting from any act, omission or negligence of that
Party or its officers, agents, employees or sub‑contractors.

21.8
Without prejudice to each Party’s obligations under this Agreement, each Party
acknowledges and agrees that it does not owe any duty of care to the other in
relation to the admission of any Clearing Member or the exercise of its powers
under the ICE Clear Rules or the LIFFE Rules, as the case may be.

21.9
Subject to the limitations of liability contained in this Clause 21, and save as
otherwise provided in this Agreement, each Party shall indemnify and keep
indemnified the other Party against itemised costs and expenses which are
reasonable having regard to the nature of the breach and the length of time for
which the breach continued and any direct Losses (including third party and
member claims), damage and fines, which arise from that Party’s breach of this
Agreement. The Parties acknowledge that such Losses shall include:

(a)
following an Event of Default where ICE Clear is the defaulting Party, and to
the extent permitted by Applicable Laws, the costs and expenses of migrating all
or part of the ICE Clear Services to LIFFE or one or more Successor Operator(s);

(b)
the costs of all reasonable external consultancy, internal or external
management, personnel and computer time, acceptance testing together with all
reasonable costs associated therewith in any case necessarily and directly
incurred to remedy the default;

(c)
payments made by such Party to a third party pursuant to its commitment to such
third party (whether contractual or in accordance with its published
compensation policy guidelines) and arising as a result of such breach by the
other Party; and

(d)
any fines imposed by any relevant and competent regulatory authority in
connection with any breach by such Party of its regulatory requirements
resulting from an act or omission by the other Party.

21.10
The Parties acknowledge that damages may not be an adequate remedy for any
breach of this Agreement. Subject to Clause 41, either Party shall be entitled
to obtain any legal and/or equitable relief, including specific performance or
injunctive relief, in the event of any breach of the provisions of this
Agreement.

22.
FORCE MAJEURE

22.1
No Party shall be liable for or be in breach of this Agreement for any failure
or delay in performing any of its obligations under or pursuant to this
Agreement to the extent that such failure or delay is due to an event which is
beyond a Party’s reasonable control, which could not (or could not reasonably)
have been avoided by that Party taking steps and precautions reasonably expected
of it (including complying with this Agreement or with any disaster recovery or
business continuity obligations) and which makes it impossible or materially
commercially unreasonable to perform the obligations in question, including but
not limited to: (i) acts of God; (ii) acts of civil or military authority; (iii)
national emergencies; (iv) fire; (v) flood; (vi) catastrophes; (vii) failure of
power supply; (viii) wars; (ix) insurrections; (x) riots; (xi) acts of
terrorism; and (xii) Cyber Attacks, but excluding, save where such failure
arises directly or indirectly from any of the above: (a) the gross negligence of
the Party; (b) any industrial disputes specifically affecting the Party; and (c)
the act, omission or default of any Affiliate, contractor or agent of the Party,
provided in each case that the Party has communicated the same to the other
Party as soon as practicable and keeps the other Party informed of developments
in connection with the event of force majeure at all times.

22.2
The provisions of Clause 7.7 shall apply in relation to any continuing event of
force majeure.

23.
TUPE

23.1
The Parties do not anticipate that the TUPE Regulations will apply to the
commencement of the provision of ICE Clear Services at the Commencement Date nor
do they intend the termination of this Agreement or any transfer of the ICE
Clear Services to LIFFE and/or any Successor Operator(s) to constitute a
relevant transfer for the purposes of the TUPE Regulations. For the avoidance of
doubt, LIFFE shall have no right to require ICE Clear to arrange its operations
or internal staffing in a way that may result in the TUPE Regulations being
found to apply to the termination of this Agreement or the transfer of the ICE
Clear Services to LIFFE and/or any Successor Operator(s).

23.2
Notwithstanding the above, in the event that the TUPE Regulations are found to
apply either: (a) from the Commencement Date, the Parties agree that the
provisions of Clauses 23.3 to 23.6 shall apply and/or (b) upon the termination
of this Agreement or upon any transfer of the ICE Clear Services to LIFFE or any
Successor Operator(s) the Parties agree that the provisions of Clauses 23.7 to
23.10 will apply.


xxii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

23.3
From the Commencement Date, ICE Clear will promptly and in a co‑operative and
helpful manner comply with its obligations, if any, under Regulations 13 and 14
of the TUPE Regulations.

23.4
LIFFE will indemnify ICE Clear against (and shall pay to ICE Clear an amount
equal to) all Losses which ICE Clear may reasonably incur on the termination of
the Clearing Relationship Agreement entered into between LCH and LIFFE dated 30
October 2008 (the “LCH Agreement”) and/or on any transfer to ICE Clear of those
services previously provided by LCH to LIFFE under the LCH Agreement in relation
to any claim or allegation by any LCH employee (or relevant employee
representative) arising from or connected with the failure by LCH to comply with
its legal obligations under Regulations 13 and 14 of TUPE Regulations (except to
the extent that LCH’s failure is due to any failure on the part of ICE Clear to
comply with its respective obligations under Regulations 13 and/or 14 of TUPE
Regulations in a timely and proper manner).

23.5
ICE Clear will indemnify LIFFE against (and shall pay to LIFFE an amount equal
to) all Losses in respect of which LIFFE has indemnified LCH which are
reasonably incurred by LCH on the termination of the LCH Agreement and/or any
transfer to ICE Clear of those services previously provided by LCH to LIFFE
under the LCH Agreement, in relation to any claim or allegation by any LCH
employee (or relevant employee representative) arising from or connected with
the failure by ICE Clear to comply with its obligations under Regulations 13
and/or 14 of TUPE Regulations.

23.6
If, on or in connection with the commencement of the provision of ICE Clear
Services from the Commencement Date, the contract of employment of any person
employed by LCH shall have effect as if originally made between ICE Clear and
such person pursuant to the TUPE Regulations:

(a)
ICE Clear will without delay and in any event no later than forty-eight (48)
hours of it becoming aware of the claimed application of the TUPE Regulations to
any such person notify LCH of this fact in writing;

(b)
ICE Clear will then give LCH seven (7) days in which to find alternative
employment for any such person. If any such offer of alternative employment is
accepted, ICE Clear shall immediately release the person from its employment;

(c)
if no such offer of alternative employment has been made or procured by LCH to
such person or such offer has been made but not accepted within such seven (7)
day period referred to in Clause 23.6(b) above, then ICE Clear shall terminate
the employment of such person within seven (7) days following the expiry of the
seven (7) day period (referred to in Clause 23.6(b) above); and

(d)
LIFFE will indemnify and shall keep indemnified ICE Clear for (and shall pay to
ICE Clear an amount equal to) any wages, salaries, bonuses, commissions, PAYE,
national insurance contributions and other periodic outgoings (including
pensions contributions), compensation for unfair dismissal, wrongful dismissal
or statutory redundancy payments reasonably incurred by ICE Clear relating to
the employment or termination of the contract of employment of such person,
provided that: (i) should ICE Clear re‑employ any such person (whether under a
contract of service, a contract for services or as a partner or director) within
six (6) months of the date on which such person’s employment is deemed to have
transferred to ICE Clear pursuant to the TUPE Regulations, ICE Clear shall
within twenty-eight (28) days reimburse LIFFE for any such amounts paid in
respect of such person; and (ii) such indemnity shall not extend to any money
paid on account of any unlawful discrimination on the part of ICE Clear.

23.7
On the termination of this Agreement or any transfer of the ICE Clear Services
to LIFFE or any Successor Operator(s), ICE Clear will and LIFFE (or, as the case
may be, LIFFE will use all reasonable endeavours to procure that any Successor
Operator(s)) will agree that they will at the request of ICE Clear promptly and
in a co‑operative and helpful manner comply with their respective obligations,
if any, under Regulations 13 and 14 of the TUPE Regulations.

23.8
ICE Clear will indemnify LIFFE against (and shall pay to LIFFE an amount equal
to) all Losses which LIFFE (or any Successor Operator(s) which LIFFE has
indemnified in this respect) may reasonably incur on the termination of this
Agreement and/or on any transfer of the ICE Clear Services to LIFFE or any
Successor Operator(s) in relation to any claim or allegation by any ICE Clear
employee (or relevant employee representative) arising from or connected with
the failure by ICE Clear to comply with its legal obligations under Regulations
13 and 14 of TUPE Regulations (except to the extent that ICE Clear’s failure is
due to any failure on the part of LIFFE or any Successor Operator(s) to comply
with their respective obligations under Regulations 13 and/or 14 of TUPE
Regulations in a timely and proper manner).

23.9
LIFFE will indemnify ICE Clear against (and shall pay to ICE Clear an amount
equal to) all Losses which ICE Clear may reasonably incur on the termination of
this Agreement and/or any transfer of ICE Clear Services to LIFFE or any
Successor Operator(s) in relation to any claim or allegation by any ICE Clear
Employee (or relevant employee representative) arising from or connected with
the failure by LIFFE and/or any Successor Operator(s) to comply with its or
their obligations under Regulations 13 and/or 14 of TUPE Regulations.

23.10
If the contract of employment of any person connected to the provision of the
ICE Clear Services on the termination of this Agreement or the transfer of the
ICE Clear Services to LIFFE or any Successor Operator(s) shall have effect as if
originally made between LIFFE (or any Successor Operator(s)) and such person
pursuant to the TUPE Regulations:

(a)
LIFFE will (and will procure that any Successor Operator(s) will) without delay
and in any event no later than forty-eight (48) hours of it or any Successor
Operator becoming aware of the claimed application of the TUPE Regulations to
any such person notify ICE Clear of this fact in writing;

(b)
LIFFE will (or LIFFE will procure that any Successor Operator(s) will, as
applicable) then give ICE Clear seven (7) days in which to find alternative
employment for any such person. If any such offer of alternative employment is
accepted, LIFFE shall (or shall use all reasonable endeavours to procure that
any Successor Operator shall) immediately release the person from its
employment;

(c)
if no such offer of alternative employment has been made or procured by ICE
Clear to such person or such offer has been made but not accepted within such
seven (7) day period referred to in Clause 23.10(b) above, then LIFFE shall (and
will procure that any Successor Operator(s) shall) terminate the employment of
such person within seven (7) days following the expiry of the seven (7) day
period (referred to in Clause 23.10(b) above); and

(d)
ICE Clear will indemnify and shall keep indemnified LIFFE for (and shall pay to
LIFFE an amount equal to) any wages, salaries, bonuses, commissions, PAYE,
national insurance contributions and other periodic outgoings (including
pensions contributions), compensation for unfair dismissal, wrongful dismissal
or statutory redundancy payments reasonably incurred by LIFFE (or any Successor
Operator(s) which LIFFE has indemnified in this respect) relating to the
employment or termination of the contract of employment of such person, provided
that: (i) should LIFFE (or any Successor Operator(s)) re‑employ any such person
(whether under a contract of service, a contract for services or as a partner or
director) within six (6) months of the date on which such person’s employment is
deemed to have transferred to LIFFE or any Successor Operator(s) pursuant to the
TUPE Regulations, LIFFE shall within twenty-eight (28) days reimburse ICE Clear
for any such amounts paid in respect of such person; and (ii) such indemnity
shall not extend to any money paid on account of any unlawful discrimination on
the part of LIFFE or any Successor Operator(s).

24.
CONFIDENTIALITY

24.1
Each of the Parties shall:

(a)
keep confidential the terms of this Agreement and all Confidential Information
of the other Party, whether in written or any other form, which has been
accessed or obtained by it, or otherwise disclosed to it by or on behalf of the
other Party (including, without limitation, any business information in respect
of the other Party which is not directly applicable or relevant to the LIFFE
Services, as the case may be), and shall not disclose such information to
anyone, except that the Party may disclose such information:

(i)
to its officers, directors, members and employees bound by a duty of
confidentiality who need to know the Confidential Information to enable the
Party to perform its duties hereunder to the other Party and subject to
paragraph (d) below;

(ii)
to governmental or regulatory authorities having jurisdiction over such Party or
to self‑regulatory bodies as required by Applicable Laws, in each instance to
the extent required to be disclosed by Applicable Laws or a court order or
explicit demand by the FSA or other governmental or other regulatory or
supervisory body or authority of competent jurisdiction to whose rules the Party
making the disclosure is subject, whether or not having the force of law,
provided that the Party disclosing the information shall (to the extent
permitted by law) notify the other Party of the information to be disclosed (and
of the circumstances in which the disclosure is alleged to be required) as early
as reasonably possible before such disclosure must be made and shall take all
reasonable action, and shall reasonably cooperate in any efforts by the other
Party, to avoid and limit such disclosure, except that with regard to a
disclosure of the existence or terms of this Agreement to the FSA or any other
relevant and competent regulatory authority, the Party making such disclosure
need not notify the other Party of the disclosure;

(iii)
to its legal and financial advisors on a need to know basis and who are under an
obligation to maintain as confidential all such information consistent with the
obligations set forth in this Agreement; and

(iv)
to any applicable tax authority to the extent reasonably required to assist the
settlement of the disclosing Party’s tax affairs or those of any company of
which it is a subsidiary of or any other person under the same control as the
disclosing Party;

(b)
procure that its officers, directors, members and employees who have access to
the Confidential Information of the other Party keep secret and treat as
confidential all such documentation and information consistent with the
obligations set forth in this Agreement;

(c)
use the Confidential Information of the other Party solely in the performance of
this Agreement and for no other purpose; and


xxiii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(d)
agree and implement a detailed policy on information barriers to be put in place
within ICE Clear and LIFFE to ensure that any sensitive information relating to
amendments to Existing LIFFE Products, the launch of any New LIFFE Products,
amendments to any of ICE Clear's products or the launch of any New ICE Clear
Product are not shared with Exclusively Dedicated Resources of ICE Clear or
Affiliates of either ICE Clear or LIFFE, as appropriate, and that all Dedicated
Resources and Exclusively Dedicated Resources at ICE Clear shall be subject to a
conflict of interest policy which will prevent them from receiving information,
attending meetings and voting on matters in which they may have a conflicting
interest.

24.2
Except as expressly set forth in Clause 24.1, a Party shall not disclose any
Confidential Information of the other Party to any third party (including
without limitation any consultant, contractor or advisor) without the prior
written consent of the other Party, and if the other Party gives such consent,
then such information shall only be disclosed pursuant to a written agreement in
which the recipient of the information (“Third Party Recipient”) is bound to
maintain its confidentiality consistent with and on terms equivalent to those
set forth in this Agreement. The Party making such disclosure shall remain
responsible to the other Party for each Third Party Recipient’s compliance with
such confidentiality obligations.

24.3
Clauses 24.1 and 24.2 do not apply to information:

(a)
which shall after the date of this Agreement become published without
restriction on disclosure or otherwise generally available to the public, except
in consequence of a wilful or negligent act or omission by the other Party to
this Agreement or a breach of the obligations in this Clause 24;

(b)
to the extent rightfully made available to the recipient Party by a third party
who is entitled to divulge such information and who is not under any obligation
of confidentiality in respect of such information;

(c)
which has been independently and lawfully developed by the recipient Party
otherwise than in the course of or pursuant to the exercise of that Party’s
rights or obligations under this Agreement or the implementation of this
Agreement, and without reference to the Confidential Information of the other
Party; or

(d)
which the recipient Party can prove was already lawfully known to it before its
receipt from the disclosing Party.

24.4
Upon termination of this Agreement (including any Exit Phase), or upon request
of the Party furnishing Confidential Information, each Party shall return the
other Party’s Confidential Information or, at the other Party’s direction,
destroy the same and certify its destruction in writing. Notwithstanding the
foregoing, a Party shall not be required to return or destroy Confidential
Information if and to the extent that it is required to retain it by Applicable
Laws (including any audit requirements imposed by Applicable Laws), or where it
is otherwise permitted to retain such information under this Agreement (provided
it shall return or destroy such Confidential Information as soon as such ability
to retain ceases to apply).

24.5
Save as otherwise set out in this Agreement, no announcement, circular,
advertisement or other publicity in connection with this Agreement, its subject
matter, the fact that the Parties are parties to it or any ancillary matter will
be made or issued by or on behalf of one Party (save as required by Applicable
Laws) without the prior written consent of the other Party (such consent not to
be unreasonably withheld or delayed).

25.
INTELLECTUAL PROPERTY RIGHTS

25.1
As between LIFFE and ICE Clear, LIFFE shall own all Intellectual Property Rights
in:

(a)
the LIFFE Materials; and

(b)
all Improvements to the LIFFE Materials (for the avoidance of doubt, regardless
of which Party developed or paid for such Improvements); (together, the “LIFFE
Background IPR”), and ICE Clear hereby assigns for no further consideration to
LIFFE any such Intellectual Property Rights which have or would otherwise vest
in it.

25.2
As between LIFFE and ICE Clear, ICE Clear shall own all Intellectual Property
Rights in:

(a)
the ICE Clear Materials; and

(b)
all Improvements to the ICE Clear Materials (for the avoidance of doubt,
regardless of which Party developed or paid for such Improvements); (together,
the “ICE Clear Background IPR”), and LIFFE hereby assigns for no further
consideration to ICE Clear any such Intellectual Property Rights which have or
would otherwise vest in it.

25.3
For the avoidance of doubt, if ICE Clear licences any of its ICE Clear
Background IPR to LIFFE and LIFFE uses such ICE Clear Background IPR to develop
Improvements to the LIFFE Materials, LIFFE does not thereby acquire any rights
in the ICE Clear Background IPR other than any licence granted under any Exit
Management Plan.


xxiv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

25.4
For the avoidance of doubt, if LIFFE licences any of its LIFFE Background IPR to
ICE Clear and ICE Clear uses such LIFFE Background IPR to develop Improvements
to the ICE Clear Materials, ICE Clear does not thereby acquire any rights in the
LIFFE Background IPR other than any licence granted under any Exit Management
Plan.

25.5
For the term of this Agreement only (including any Exit Phase), ICE Clear hereby
grants to LIFFE a non‑exclusive, worldwide, royalty‑free, non‑transferable,
non‑sub-licensable licence of the ICE Clear Background IPR solely in connection
with the performance of this Agreement, provided that LIFFE shall not reverse
engineer or use any equivalent procedure to reverse engineer protected source
code in any ICE Clear Materials for any purpose except to the extent that such
reverse engineering cannot be prohibited by Applicable Laws.

25.6
For the term of this Agreement only (including any Exit Phase) and without
prejudice to Clause 25.7, LIFFE hereby grants to ICE Clear a non‑exclusive,
worldwide, royalty‑free, non‑transferable licence of the LIFFE Background IPR
solely in connection with the performance of this Agreement, provided that ICE
Clear shall not reverse engineer or use any equivalent procedure to reverse
engineer protected source code in any LIFFE Materials for any purpose (except to
the extent that such reverse engineering cannot be prohibited by Applicable
Laws). ICE Clear may only grant a sub-licence of such licence to an Affiliate
for the purpose of fulfilling certain of its obligations under this Agreement,
where such sub-licence is itself non-transferable and non-sub-licensable and
where such Affiliate shall not reverse engineer protected source code in any
LIFFE Materials for any purpose except to the extent that such reverse
engineering cannot be prohibited by Applicable Laws.

25.7
ICE Clear hereby acknowledges and agrees that the licence granted to it by LIFFE
pursuant to Clause 25.6 does not relate to or include the LIFFE Software. The
LIFFE Software will be provided as a managed service and as such ICE Clear will
not be provided with a copy of, or otherwise given access to, the LIFFE Software
(including, for the avoidance of doubt, any object code or source code in such
software).

25.8
The Parties will negotiate in good faith with a view to entering into an
agreement to govern matters relating to issues of ownership of Project IP and
determining which Party can be credited with developing Project IP and related
issues.

25.9
In respect of any Project IP the Parties will negotiate in good faith as to
which Party will be the sole owner and shall expressly agree the ownership of
such Project IP. Irrespective of whether the Project IP is solely or jointly
owned:

(a)
during the term of this Agreement (including the Exit Phase), each Party shall
only use the Project IP for the purpose of this Agreement;

(b)
on termination of this Agreement, each Party shall be entitled to use and
license (including through multiple tiers of licensees) the Project IP for any
purpose, and to assign and charge its interest in the Project IP.

25.10
For the avoidance of doubt, the licences and consents granted in Clause 25.9
shall survive the termination of this Agreement.

25.11
Both parties shall keep confidential and procure that employees keep
confidential any patentable invention (wheresoever patentable) forming part of
the Project IP unless the owner (pursuant to this Clause 25) of said invention,
or both Parties if the invention constitutes Project IP, has or have consented
in writing to the disclosure of the said invention.

25.12
Upon reasonable request from the owner (pursuant to this Clause 25.12) of
Project IP and/or Improvements and at the reasonable cost of said owner, the
other Party shall promptly execute and take all reasonable actions and steps to
perfect said owner’s sole ownership of such Intellectual Property Rights on a
worldwide basis including, but not limited to, granting and recording of
assignments.

25.13
The owner (pursuant to this Clause 25) of any registrable Project IP and/or
Improvements shall have absolute discretion to decide whether and, if so, where
to apply for registration of such Intellectual Property Right. Upon reasonable
request from and at the reasonable cost of said owner, the other Party shall
promptly execute and take all reasonable actions and steps to assist said owner
in applying to register said Intellectual Property Right.

25.14
Unless the Parties negotiate an agreement to the contrary in the Change Control
Procedure or in the Exit Management Plan, on termination of this Agreement
(including any Exit Phase) for any reason:

(a)
the licences granted pursuant to Clauses 25.5 and 25.6 shall terminate;

(b)
ICE Clear will cease use of the LIFFE Background IPR and return or (at LIFFE’s
option) destroy all records (whether electronic or in hard copy) containing or
relating to the LIFFE Background IPR; and

(c)
LIFFE will cease use of the ICE Clear Background IPR and return or (at ICE
Clear’s option) destroy all records (whether electronic or in hard copy)
containing or relating to the ICE Clear Background IPR.


xxv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

25.15
Nothing in this Agreement shall be deemed to give LIFFE any right to use any of
ICE Clear’s names, logos or trade marks without ICE Clear’s prior written
consent. To the extent that the licence pursuant to Clause 25.5 relates to use
of ICE Clear trade marks, LIFFE shall use each such trade mark only in
accordance with ICE Clear’s reasonable guidelines as communicated in writing by
ICE Clear to LIFFE from time to time and where ICE Clear discovers that LIFFE’s
use of any such trade mark is not in accordance with its guidelines, ICE Clear
shall notify LIFFE in writing thereof, and, if not corrected within a reasonable
period, shall thereafter have the right to terminate the licence granted herein
solely with respect to any such trade mark with immediate effect.

25.16
Nothing in this Agreement shall be deemed to give ICE Clear any right to use any
of LIFFE’s names, logos or trade marks without LIFFE’s prior written consent. To
the extent that the licence pursuant to Clause 25.6 relates to use of LIFFE
trade marks, ICE Clear shall use each such trade mark only in accordance with
LIFFE’s reasonable guidelines as communicated in writing by LIFFE to ICE Clear
from time to time and where LIFFE discovers that ICE Clear’s use of any such
trade mark is not in accordance with its guidelines, LIFFE shall notify ICE
Clear in writing thereof, and, if not corrected within a reasonable period,
shall thereafter have the right to terminate the licence granted herein solely
with respect to any such trade mark with immediate effect.

25.17
Infringements of Third Party Intellectual Property Rights

(a)
Subject to Clause 25.17(e) below, ICE Clear shall indemnify and keep LIFFE
indemnified from and against any and all actions, claims, proceedings, Losses,
damages, costs, expenses (including court and legal costs) and other liabilities
of whatever nature (“Claims”) suffered, incurred or sustained by LIFFE as a
result of any action, claim or proceeding made or brought by any person alleging
that the provision of the ICE Clear Services by ICE Clear or the receipt of the
ICE Clear Services by LIFFE or LIFFE’s use or possession of the ICE Clear
Background IPR or any part of them or any IPR created solely by ICE Clear
(which, for the purposes of this clause 25.17 will be deemed to be excluded from
the LIFFE Background IPR) (where such use or possession is in accordance with
the terms of this Agreement) infringes the Intellectual Property Rights or
rights in Confidential Information of any such person.

(b)
For the purpose of Clause 25.17(a) above, where any action, claim or proceeding
causes LIFFE’s quiet enjoyment for the purposes of this Agreement of the ICE
Clear Services, ICE Clear Materials or any part thereof to be disrupted or
impaired, ICE Clear shall at its own expense and at ICE Clear’s option:

(i)
procure for the benefit of LIFFE the right to continue to use and exploit the
ICE Clear Services and/or ICE Clear Materials in accordance with this Agreement;
or

(ii)
use reasonable endeavours to modify or replace the ICE Clear Services and/or ICE
Clear Materials so that no further infringement will occur; provided that such
modified or replacement part of the ICE Clear Services or ICE Clear Materials
will meet substantially the same functionality as the original referred to in or
pursuant to this Agreement,

provided that where such disruption or impairment is material and cannot be
mitigated sufficiently by ICE Clear's reasonable endeavours within one (1) month
of the date such disruption or impairment arose, ICE Clear shall be able to
terminate this Agreement by providing two weeks’ notice.
(c)
Subject to Clause 25.17(e) below, LIFFE shall indemnify and keep ICE Clear
indemnified from and against any and all Claims suffered, incurred or sustained
by ICE Clear as a result of any action, claim or proceeding made or brought by
any person alleging that the provision of the LIFFE Services by LIFFE or the
receipt of the LIFFE Services by ICE Clear or ICE Clear’s use or possession of
LIFFE Background IPR or any part of them or any IPR created solely by LIFFE
(which, for the purposes of this clause 25.17 will be deemed to be excluded from
the ICE Clear Background IPR) (where such use or possession is in accordance
with the terms of this Agreement) under this Agreement infringes the
Intellectual Property Rights or rights in Confidential Information of any such
person.

(d)
For the purpose of Clause 25.17(c) above, where any action, claim or proceeding
causes ICE Clear’s quiet enjoyment for the purposes of this Agreement of LIFFE’s
obligations (including LIFFE Services) under this Agreement, LIFFE Materials or
any part thereof to be disrupted or impaired, LIFFE shall at its own expense and
at LIFFE’s option:

(i)
procure for the benefit of ICE Clear the right to continue to use and exploit
LIFFE’s obligations (including LIFFE Services) under this Agreement and/or LIFFE
Materials in accordance with this Agreement; or

(ii)
use reasonable endeavours to modify or replace LIFFE’s obligations (including
LIFFE Services) under this Agreement and/or LIFFE Materials so that no further
infringement will occur; provided that such modified or replacement part of
LIFFE’s obligations (including LIFFE Services) under this Agreement or LIFFE
Materials will meet substantially the same functionality as the original
referred to in or pursuant to this Agreement,


xxvi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

provided that where such disruption or impairment is material and cannot be
mitigated sufficiently by LIFFE's reasonable endeavours within one month of the
date such disruption or impairment arose, LIFFE shall be able to terminate this
Agreement by providing two weeks' notice.
(e)
The Party so indemnified under this Clause 25.17 (the “Indemnified Party”)
shall:

(i)
promptly notify the indemnifier of any action or claim brought against it and
which may result in the Indemnified Party making a claim on the indemnifier
under this Clause 25.17. Upon the indemnifier accepting in writing that the
relevant action or claim is covered by the relevant indemnity, the Indemnified
Party shall allow the indemnifier to control that defence exclusively (including
full authority to compromise or settle it) but the indemnifier will consult with
the Indemnified Party in relation to any defence and will not settle such claim
without taking into account the Indemnified Party’s reasonable requirements in
relation to such settlement; and

(ii)
provide all reasonable assistance to the indemnifier (subject to the indemnifier
meeting the reasonable and itemised costs and expenses of the Indemnified
Party).

(f)
If the indemnifier does not defend the Claim then the Indemnified Party may
defend the Claim and the indemnifier shall if it is necessary to do so under the
Applicable Laws and at the request of the Indemnified Party join the proceedings
as either co‑claimant or co‑defendant (such choice, if available under the
Applicable Laws, to be made by the indemnifier in its absolute discretion) and
shall provide all assistance and co‑operation that the Indemnified Party may
reasonably require in the conduct of such defence. The parties shall share any
award of damages or costs made pursuant to any such proceeding in such manner as
is fair and reasonable between the parties.

25.18
Infringement of Project IP

(a)
If during the term of the Agreement either Party becomes aware of any actual,
threatened or suspected infringement of any Project IP, LIFFE Background IPR or
ICE Clear Background IPR (each an “Infringement”) it shall immediately notify
the other Party in writing giving such particular of such Infringement as may be
available.

(b)
Where the Infringement relates to Intellectual Property Rights of a single Party
(the “IP Owner”) that Party shall in its sole and absolute discretion determine
what (if any) action to take in connection with the Infringement and, if it
decides to take any action (whether through legal proceedings or otherwise) it
shall have sole control of the conduct of any such action at its cost. If called
upon in writing the other Party (in its role as licensee) (the “IP Licensee”)
shall provide all assistance and co‑operation that may reasonably be required in
the conduct of any action (including become a party to such action, provision of
documentation, information and evidence and make relevant personnel available)
provided that the IP Owner indemnifies it against any Loss, cost or expense
reasonably incurred by it in connection therewith. Where a Party who is not the
IP Owner with respect to particular Infringement incurs direct Losses arising
from such Infringement, such Party shall be entitled to a fair and reasonable
share of any award of costs or damages or other settlement sum.

(c)
If, within 30 (thirty) days (or, where prompt action is reasonably necessary to
protect the interests of the IP Licensee, within the time limit specified in the
notice which time limit shall be reasonable having regard to the relevant
circumstances) of receiving a written notice from the IP Licensee requesting the
IP Owner to take action to stop any Infringement which directly affects the IP
Licensee’s business in the fields of clearing and counterparty services (a
“Relevant Infringement”), the IP Owner does not agree to take the appropriate
action to stop the Relevant Infringement, the IP Licensee may take such action
as it deems fit against the relevant third party in its own name and the IP
Owner shall if it is necessary to do so under the Applicable Laws and at the
request of the IP Licensee join the proceedings as either co‑claimant or
co‑defendant (such choice, if available under the Applicable Laws, to be made by
the IP Owner in its absolute discretion) and shall provide all assistance and
co‑operation that the IP Licensee may reasonably require in the conduct of such
action in relation to a Relevant Infringement, provided that the IP Licensee
indemnifies the IP Owner against any Loss, cost or expense reasonably incurred
by the IP Owner in connection therewith including any liability to pay the
relevant third party’s costs. The parties shall share any award of damages or
costs made pursuant to any such proceeding in such manner as is fair and
reasonable between the parties.

(d)
Where the Infringement relates to Project IP the Parties shall negotiate in good
faith regarding what (if any) action to take.

26.
TAXES AND VAT

26.1
All amounts which are payable under this Agreement which (in whole or in part)
constitute the consideration for VAT purposes for any supply or goods or
services shall be deemed to be exclusive of any VAT which is chargeable on that
supply.

26.2
If VAT is chargeable on any supply made by ICE Clear to LIFFE under this
Agreement, LIFFE shall pay to ICE Clear within thirty (30) days of receipt of an
appropriate VAT invoice an amount equal to the amount of that VAT.

26.3
If VAT is chargeable on any supply made by LIFFE to ICE Clear under this
Agreement (other than one for which any Fee Amount (or a part thereof) is the
consideration), ICE Clear shall pay to LIFFE within thirty (30) days of receipt
of an appropriate VAT invoice an amount equal to the amount of that VAT.

26.4
If VAT is chargeable on any supply made by LIFFE to ICE Clear under this
Agreement for which any Fee Amount (or a part thereof) is the consideration, ICE
Clear shall pay to LIFFE within thirty (30) days of receipt of an appropriate
VAT invoice an amount equal to the amount of that VAT provided that:

(a)
if, and to the extent that, neither ICE Clear nor any other member of any group
of which it is a member for VAT purposes is entitled to any credit or repayment
from the relevant tax authority in respect of that VAT (such amount being
“Irrecoverable VAT”), then matters shall be adjusted by the Parties in such
manner that, after taking into account the value of the supply, the amount of
VAT so chargeable, and the amount of any credit or repayment, the Parties share
the burden of Irrecoverable VAT as to [****] by LIFFE and [****] by ICE Clear;
and

(b)
this clause shall also operate in circumstances where ICE Clear or any member of
any group of which it is a member for VAT purposes treats itself as entitled to
credit or repayment in respect of VAT payable under this clause and subsequently
is not or ceases to be entitled to that credit or repayment.

26.5
All VAT invoices issued under this Agreement shall identify those elements of
the services that are exempt from VAT and those that are subject to VAT.

26.6
Where LIFFE is required under this Agreement to reimburse ICE Clear in respect
of any cost or expense, LIFFE shall at the same time indemnify ICE Clear against
any VAT incurred by ICE Clear in respect of the cost or expense to the extent
that neither ICE Clear nor any other member of any group to which it is a member
for VAT purposes is entitled to any credit or repayment from the relevant tax
authority in respect of that VAT. Where ICE Clear is required under this
Agreement to reimburse LIFFE in respect of any cost or expense, ICE Clear shall
at the same time indemnify LIFFE against any VAT incurred by LIFFE in respect of
the cost or expense to the extent that neither LIFFE nor any other member of any
group to which it is a member for VAT purposes is entitled to any credit or
repayment from the relevant tax authority in respect of that VAT.

26.7
Each Party shall be responsible for identifying the correct VAT liability of its
supplies and shall be responsible for accounting for VAT on all such supplies.
Each Party shall be responsible for issuing VAT invoices in relation to its
supplies.

26.8
ICE Clear shall not be responsible for collecting from Clearing Members or any
other parties any amounts in respect of VAT on Exchange Fees where ICE Clear has
not been notified by LIFFE that such amounts should be collected. ICE Clear
shall not be liable to pay LIFFE any amounts in respect of VAT on Exchange Fees
where ICE Clear has not been notified by LIFFE that such amount should be
collected.

26.9
ICE Clear shall pay LIFFE all amounts received in respect of VAT on Exchange
Fees from Clearing Members but shall not be liable to pay LIFFE any amounts in
respect of VAT on Exchange Fees to the extent a Clearing Member has not paid
such amounts to ICE Clear.

26.10
ICE Clear shall not be liable to any claim for any payment from any person,
including but not limited to HMRC or a Clearing Member, for a failure to account
for, charge or collect VAT on Exchange Fees, provided that it has complied with
the notifications and requests issued by LIFFE under this Clause 26.

26.11
Provided ICE Clear has complied with the notifications and requests issued by
LIFFE under this Clause 26, LIFFE shall indemnify and keep indemnified ICE Clear
in respect of any claim against ICE Clear for amounts in respect of VAT
(including any penalties or interest) on Exchange Fees that were not charged or
collected but should have been.

26.12
Provided ICE Clear has complied with the notifications and requests issued by
LIFFE under this Clause 26, LIFFE shall also indemnify and keep indemnified ICE
Clear in respect of any claim against ICE Clear regarding amounts in respect of
VAT (including any penalties or interest) on Exchange Fees that were charged and
collected, but should not have been.

26.13
The Parties agree to work together in good faith to structure and/or restructure
the provision of services (whether ICE Clear Services or LIFFE Services) under
this Agreement with a view to ensuring that those ICE Clear Services and/or
LIFFE Services are provided in such manner as may be efficient for both Parties
from a VAT, UK corporation tax or other Tax perspective, including, without
limitation to the foregoing, (a) minimising the incidence of Irrecoverable VAT
and (b) considering alternative structures for the provision of services under
this Agreement.

27.
OFF-SETS, MANAGEMENT OF DEFAULT RESOURCES AND COLLATERAL

27.1
Unless the Parties otherwise agree, the open interest arising from Eligible
Trades shall not be combined with any other open interest arising from other
trades cleared by ICE Clear. Neither ICE Clear nor any of its agents or
Affiliates shall be entitled, directly or indirectly, to (i) off-set positions
or cross margin (or to allow others to do so), any Cleared Contract against any
other contracts cleared by ICE Clear, or (ii) allow LIFFE Products to be
fungible with non-LIFFE Products or take any other action which would have a
similar effect.


xxvii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

27.2
ICE Clear shall establish and maintain a guaranty fund for the clearing of LIFFE
Products which fund may be commingled with the Energy Guaranty Fund (as defined
in the ICE Clear Rules).

27.3
Subject to Clause 27.2 and apart from: (i) any stress testing or other means of
risk modelling; or (ii) any calculations required in connection with any
guaranty fund as referred to in Clause 27.2, in the absence of any written
agreement between the Parties to the contrary, neither ICE Clear nor any of its
agents or Affiliates shall be entitled, directly or indirectly, to commingle
LIFFE Products with any other contracts cleared by ICE Clear for the purposes of
establishing or maintaining a guaranty fund.

27.4
Subject to Applicable Laws, ICE Clear shall be consistent in its collateral
management practices across ICE Clear products and any similar LIFFE Products
and in particular where ICE Clear accepts a certain type of collateral in
relation to an ICE Clear product it shall accept the same collateral in relation
to any LIFFE Product that is Similar, provided that ICE Clear may differentiate
between cleared products (including ICE Clear products which are Similar to
LIFFE Products) in respect of collateral management practices where such
differentiation is reasonably justified based upon ICE Clear's risk management
policies.

28.
AMENDMENTS TO AGREEMENT

28.1
The Parties may, by written instrument signed by their duly authorised
representatives, at any time agree to extend, modify or alter whether in whole
or in part this Agreement.

28.2
No variation of this Agreement shall be valid unless it is in writing and signed
by or on behalf of the Parties to it.

28.3
Unless expressly agreed, no variation of any provision of this Agreement whether
express or otherwise shall constitute a general waiver of any other provision of
this Agreement, nor shall it affect any rights, obligations or liabilities under
or pursuant to this Agreement which have already accrued up to the date of
variation, and the rights and obligations of the Parties under or pursuant to
this Agreement shall remain in full force and effect, except and only to the
extent that they are so varied.

29.
ASSIGNMENT AND DELEGATION

29.1
Save as provided otherwise in this Agreement, no Party shall assign or transfer
this Agreement or charge or encumber any rights, obligations or liabilities
hereunder, whether in whole or in part, without the prior written consent of the
other Parties (such consent not to be unreasonably withheld or delayed), and on
the giving of such consent, both Parties shall execute such documents as are
necessary to agree to the transfer and the assumption of the rights, obligations
and liabilities of the other Party by the new party.

29.2
If any Party proposes to delegate or sub‑contract the performance of any of its
obligations to the other Party pursuant to this Agreement other than to an
Affiliate (and save that this shall not restrict the ability of the Parties to
appoint consultants and other advisors generally in the ordinary course of
business), it shall consult with the other Party before doing so and may not do
so without the prior written consent of the other Party (such consent not to be
unreasonably withheld or delayed). Where consented to, the original Party shall
remain liable for the acts or omissions of such person as if they were such
Party’s own acts or omissions, and such person must enter into a confidentiality
agreement for the benefit of the other Party.

30.
FILINGS

The Parties will each procure that any other registrations, filings and
submissions required under the laws of any jurisdiction are made to the extent
that the provisions of such laws apply to each of them. The Parties will
co‑ordinate and co‑operate with one another in providing such information and
all reasonable assistance to the other as may be requested in connection with
any such registrations, filings and submissions.
31.
FURTHER ASSURANCE

Each of the Parties agrees to perform (or procure the performance of) all
further acts and things, and execute and deliver (or procure the execution and
delivery of) such further documents as may be required by law or as may be
reasonably necessary to implement or give effect to this Agreement.
32.
WARRANTIES

32.1
Each Party warrants to the other Party that the following statements are as at
the Effective Date, true and accurate in all material respects:

(a)
it is duly incorporated under the laws of England and Wales (with, in the case
of ICE Clear, limited liability) and has capacity and power to enter into and
perform its obligations under this Agreement;

(b)
its Memorandum and Articles of Association incorporate provisions which
authorise, all necessary corporate action has been taken to authorise and all
necessary authorisations of any governmental, regulatory or other authority, and
any necessary


xxviii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

regulatory or other filings (including self-certifications) have been duly and
unconditionally obtained or made and are now in full force and effect in order
for it to execute and deliver this Agreement;
(c)
neither the execution and delivery by it of this Agreement will materially
contravene or constitute a default under any provision contained in any
Applicable Laws, judgement, order (of any jurisdiction in which it carries on
business) or consent by which it is bound or affected or in any agreement or
instrument to which it is a party; and

(d)
its obligations under this Agreement constitute its legal, valid, binding and
enforceable obligations, subject to applicable bankruptcy, reorganisation,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

32.2
Each Party represents and warrants to the other Party that the following
statements are, as at the Commencement Date, true and accurate:

(a)
that it has obtained all necessary authorisations or approvals of any
governmental, regulatory or other authority, and made any necessary regulatory
or other filings (including self-certifications) to enable it to perform its
obligations under this Agreement; and

(b)
the performance by it of any of the obligations contemplated by this Agreement
will not cause any limitation on it or the powers of its directors, whether
imposed by or contained in its Memorandum or Articles of Association or any law,
order, judgement (of any jurisdiction in which it carries on business), consent,
agreement, instrument, or otherwise, to be exceeded.

32.3
Each Party represents and warrants to the other Party that the following
statements are, as at the Effective Date, and will remain as at the Commencement
Date, true and accurate:

(a)
it is not insolvent or unable to pay its debts and no order has been made or
resolution passed for its winding up or for an administration order and no
receiver, administrative receiver or manager has been appointed by any person of
its business or all or a substantial part of its assets or any material part
thereof nor has any equivalent event taken place in any jurisdiction; and

(b)
complying with the terms of this Agreement will not infringe any Intellectual
Property Rights of any third party.

32.4
The Parties agree and acknowledge that all other warranties, express or implied,
including any warranty of merchantability or of fitness for any particular
purpose are disclaimed.

32.5
Each Party undertakes to the other Party that at all times during term of the
Agreement:

(a)
it will perform its obligations under this Agreement using appropriately
qualified, skilled and trained personnel;

(b)
it shall not knowingly or negligently introduce a software virus, computer
worms, software bombs or similar items into the hardware or software used by the
other Party; and

(c)
all licences required for the performance of its obligations under this
Agreement are adequate and appropriate for the provision of those obligations.

32.6
Each Party shall indemnify and keep indemnified the other Party in connection
with all Losses suffered by them arising out of or in connection with:

(a)
lost or corrupted data caused by the act or omission of the indemnifying Party
(and including the costs of reconstituting such lost or corrupted data);

(b)
breaches of Applicable Laws by the indemnifying Party (and including fines or
other financial penalties imposed by a relevant regulator);

(c)
any fraud, or wilful default in connection with or breach of this Agreement by
the indemnifying Party; and

(d)
any inaccurate or misleading reports or audits knowingly provided by the
indemnifying Party to the indemnified Party.

33.
ILLEGALITY

33.1
No Party shall or be required to perform any obligation under this Agreement to
the extent that to perform it would be reasonably likely to cause that Party to
breach any material Applicable Laws to which it is subject.

33.2
If a Party becomes aware that the performance of any obligation under this
Agreement would or could materially breach any Applicable Laws to which it is
subject, it shall notify the other as soon as reasonably practicable.

33.3
Each Party agrees that if there is a conflict between a Party's obligations
under Applicable Laws and its obligations under this Agreement, that Party's
obligations under Applicable Laws shall prevail and no Party shall be liable for
breach of a provision of this Agreement that would require that Party to act, or
to refrain from acting, in a way that is in breach of Applicable Laws.

34.
SEVERABILITY

34.1
If any provision of this Agreement is held to be invalid or unenforceable, then
that provision shall (to the extent that it is invalid or unenforceable) be of
no effect and shall be deemed not to be included in this Agreement but without
invalidating any of the remaining provisions of this Agreement. The Parties
shall then use all reasonable endeavours to replace the invalid or unenforceable
provisions by a valid and enforceable substitute provision the effect of which
is as close as possible to the intended effect of the invalid or unenforceable
provision.

35.
NOTICES

35.1
Save where expressly provided to the contrary under this Agreement, any notice
to be given by one Party to the other under this Agreement shall be given in
writing, in the English language and signed by or on behalf of the Party giving
it.

35.2
Any notice or communication to be made under or in connection with this
Agreement in writing may be delivered personally or sent by first class post,
pre‑paid recorded delivery or (other than in relation to a notice of termination
pursuant to Clause 8 of this Agreement) by fax or electronic mail to the Party
due to receive the notice at its address set out in this Agreement.

35.3
Unless there is evidence that it was received earlier a notice is deemed given:

(a)
if delivered personally, when left at the address for the Party due to receive
the notice as set out in this Agreement;

(b)
if sent by post, two (2) Business Days after posting it;

(c)
if sent by fax, when confirmation of its transmission has been recorded by the
sender’s fax machine; and

(d)
if sent to the e‑mail address provided by the Parties to each other, two (2)
hours after sending, provided that the sender has not received an automated
failure or delay response.

36.
WAIVERS

No failure in exercising any right or remedy provided by this Agreement shall
operate as a waiver or release thereof or prejudice any other or further
exercise of rights and remedies hereunder. No single or partial exercise of a
right or remedy provided by this Agreement or by law prevents further exercise
of the right or remedy or the exercise of another right or remedy.
37.
REMEDIES CUMULATIVE

The rights and remedies of each of the Parties under or pursuant to this
Agreement are cumulative. They may each be exercised as often as such Party
considers appropriate and are in addition to such rights and remedies under
general law as each Party may have.
38.
ENTIRE AGREEMENT

This Agreement sets out the entire agreement and understanding between the
Parties in respect of the subject matter of this Agreement. It is agreed that:
(a)
no Party has entered into this Agreement in reliance upon any representation,
warranty or undertaking of the other Party which is not expressly set out or
referred to in this Agreement;

(b)
no Party shall have any remedy in respect of misrepresentation or untrue
statement made by the other Party which is not contained in this Agreement nor
for any breach of warranty which is not contained in this Agreement; and

(c)
this Agreement shall not exclude any liability for fraud or fraudulent
misrepresentation.


xxix
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

39.
THIRD PARTY RIGHTS / NO PARTNERSHIP

39.1
A person who is not a Party to this Agreement does not have any right under the
Contracts (Rights of Third Parties) Act 1999 to rely on or enforce any provision
any of its terms, and nothing in this Agreement shall be taken as varying any
obligation either Party may have to Clearing Members outside of this Agreement.

39.2
Nothing in this Agreement and no action taken by the Parties under this
Agreement shall constitute a partnership, association or other cooperative
entity between the Parties or (save where specifically set out herein)
constitute any Party as agent of any other Party for any purpose.

40.
NUMBER OF COUNTERPARTS

This Agreement may be executed by the Parties to it on separate counterparts,
each of which is an original but both of which together constitute one and the
same instrument.
41.
DISPUTE RESOLUTION

41.1
In the event that a dispute or difference (a “Dispute”) arises between the
Parties out of or in connection with this Agreement, but excluding matters
within the responsibilities of the Joint Operations Committee as set out in
Schedule 5, (except in relation to any issues concerning the remit of the Joint
Operations Committee and the processes and administrative fairness by which it
has carried out its responsibilities), the Parties shall seek to resolve the
Dispute by referring the Dispute in the first instance to the President of ICE
Clear and a Chief Executive Officer of LIFFE, respectively (each a
“Representative”).

41.2
Such referral shall be initiated by one of the Parties notifying the other in
writing that the dispute resolution procedure set out in this Clause 41 shall
apply and setting out the nature of the Dispute. The Parties shall convene a
meeting of the Representatives, and the Representatives shall endeavour to
resolve the Dispute, within 45 Business Days of the date of the meeting of the
Representative. The joint written decision (if any) of the relevant
Representatives shall be binding on the Parties.

41.3
If the Representatives fails to resolve a Dispute within 45 Business Days of the
date of the initial meeting between the Representatives, either Party may refer
the Dispute to (and the Dispute shall be finally resolved by) arbitration in
London pursuant to the LCIA Rules in force as at the time of the referral of the
Dispute, in accordance with the Arbitration Act 1996. The proceedings of the
arbitration shall be confidential to the Parties. The seat of the arbitration
shall be in London and the place of the arbitration shall be London. The
language of the arbitration shall be English. The arbitration shall be conducted
by a single arbitrator, having knowledge of or experience in relation to
international clearing systems and international financial or commodities
futures markets to be appointed by written agreement of the Parties or, failing
such agreement within 15 Business Days of one Party inviting the other to agree,
by the LCIA. The fees of the arbitrator shall be shared equally between the
Parties and, unless the arbitrator orders otherwise, each Party shall bear its
own costs in connection with the arbitration. The arbitrator shall have power to
order any relief on a provisional basis which he would have power to grant in a
final award. The award of the arbitrator shall be final and binding on the
Parties. To the extent permitted by the laws of England and Wales, the Parties
hereby waive any right to any form of appeal or to a court of law or other
judicial authority.

41.4
Nothing in this Clause 41 shall:

(a)
prevent either Party from taking such action as it deems necessary in order to
obtain interlocutory relief requiring compliance with, or preventing breach of,
a material term of this Agreement; or

(b)
at any time restrict or restrain either Party from initiating proceedings to
have a Dispute determined (whether in the interim or finally) by the courts
pursuant to Clause 41.3.

41.5
In the event of a Dispute relating to applicable regulatory requirements imposed
by the FSA, ICE Clear will, at LIFFE's reasonable request and with LIFFE's
cooperation and assistance, prepare a joint proposal to the FSA requesting
clarification about the subject of the Dispute.

42.
COSTS

42.1
Save as otherwise provided in this Agreement, each Party shall pay its own costs
and expenses in relation to the negotiation, preparation, execution and
implementation of this Agreement and the documents referred to herein.

42.2
All payments to be made under this Agreement shall be made in full without any
set‑off or counterclaim and free from any deduction or withholding save as may
be required by law in which event such deduction or withholding shall not exceed
the minimum amount which it is required by law to deduct or withhold and the
payer shall simultaneously pay to the payee such additional amounts as will
result in the receipt by the payee of a net amount equal to the full amount
which would otherwise have been receivable had no such deduction or withholding
been required.

43.
GOVERNING LAW AND JURISDICTION


xxx
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

43.1
This Agreement and all non‑contractual obligations arising out of or in
connection with it are governed by English law.

43.2
The courts of England and Wales have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non‑contractual obligation arising out of or in connection with this Agreement)
or the consequences of its nullity.

IN WITNESS whereof the Parties hereto have caused this Agreement to be signed by
their duly authorised representatives the day and year first before written.


SCHEDULE 1

LIFFE AND ICE CLEAR SERVICES
PART A
LIFFE SERVICES
1.
To provide matched trade particulars of Eligible Trades (the “Trade
Particulars”) in relation to which Cleared Contracts are entered into in the
names of Clearing Members or otherwise in accordance with and subject to the ICE
Clear Rules;

2.
To provide to ICE Clear and each Clearing Member, a statement or summary giving
details of:

(a)
Eligible Trades presented for clearing by Clearing Member/s, identifying which
are to be assigned to house accounts and such other accounts as may be agreed
with Clearing Members from time to time; and

(b)
Cleared Contracts which have been settled from any account of the Clearing
Member by virtue of daily settlement or other process;

3.
LIFFE shall calculate and provide to ICE Clear all official quotations and
market or exchange delivery settlement prices required by the LIFFE Rules or
under ICE Clear Rules. In particular, LIFFE shall each Business Day and at
various times intra-day at such times and in such manner as the Parties may from
time to time agree, notify ICE Clear of the price or value which properly and
fairly represents the price or value of each product, asset or index the subject
of a Cleared Contract at the time as at which such price or value is given.

4.
The provision of LIFFE Data and the grant of any licences required for the
provision ICE Clear Services, subject to this Agreement.

5.    Where applicable, to manage the physical delivery of commodities using
Guardian.
6.
To provide transaction reporting to any regulatory authority in relation to
Eligible Trades where required under Applicable Laws.

7.
Provision of data produced by the LIFFE Software.




xxxi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

PART B
ICE CLEAR SERVICES
1.
RISK MANAGEMENT SERVICES AND FUNCTION

1.1
To clear Cleared Contracts in accordance with the ICE Clear Rules.

1.2
To provide daily and intra-day risk management services in accordance with Good
Industry Practice including:

(a)
Assessing market risk as regards changes in value of the cleared and collateral
positions;

(b)
Risk management of clearing members;

(c)
Assessment and management of concentration risks; and

(d)
Assessment and management of liquidity risks.

ICE Clear shall ensure that it shall comply with FSA Rules relating to
counterparty credit risk management by central counterparties.
2.
TREASURY MANAGEMENT SERVICES

To provide or otherwise source treasury investment and management services. Such
services to be provided in accordance with Good Industry Practice and to a
standard which is not less than that provided in respect of similar services in
relation to collateral received by ICE Clear in respect of markets (other than
the LIFFE Markets) cleared by ICE Clear, and which minimises investment risk and
counterparty credit risk in accordance with Good Industry Practice so as to
preserve funds with a high degree of liquidity operating within disclosed
parameters.
3.
COLLATERAL MANAGEMENT AND CUSTODIAN SERVICES

Provision and/or sourcing of collateral management and custodian services in
accordance with Good Industry Practice including tri-party collateral management
and supporting quad party arrangements to industry requirements in a timely
fashion.
4.
CLIENT BILLING AND COLLECTION SERVICES

ICE Clear shall invoice and collect exchange related fees from LIFFE members on
behalf of LIFFE.
5.
PRODUCT ENHANCEMENT AND NEW PRODUCT DEVELOPMENT SERVICES

To (i) cooperate to prepare materials and presentations in connection with New
LIFFE Products and/or new features and characteristics of Existing LIFFE
Products for the FSA; (ii) directly manage and control, as far as practicable,
the approval process with the FSA of such New LIFFE Products and/or new features
and characteristics; and (iii) use reasonable endeavours to obtain any other
approval, including Clearing Members’ approval, to the extent necessary.
ICE Clear shall take any further actions reasonably requested by LIFFE to
support and facilitate the approval of such New LIFFE Products and/or or new
features and characteristics of Existing LIFFE Products by the FSA and any other
relevant and competent regulatory authority.
6.
DEFAULT MANAGEMENT SERVICES

ICE Clear shall maintain appropriate financial resources in relation to the
management of defaults of Clearing Members in accordance with the ICE Clear
Rules.
ICE Clear shall perform default management as required in accordance with the
ICE Clear Rules.
To the extent inconsistent with the above, and in accordance with the ICE Clear
Rules, ICE Clear shall maintain full discretion with respect to the declaration
and management of a default of a Clearing Member.
7.
REGULATORY REPORTING


xxxii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

To report any transaction or submit other reports required to be submitted to
any governmental or regulatory authority under Applicable Laws.
8.
SETTLEMENT SERVICES

Provide appropriate settlement and delivery services for the full range of LIFFE
Products in accordance with Good Industry Practice including comprehensive local
(CSD) and international (ICSD) options.
Provide appropriate payment settlement arrangements and banking processes with
appropriate protections against insolvency law challenge and compliant with Good
Industry Practice including Bank of England guidelines on settlement bank
arrangements.
9.
MEMBERSHIP SERVICES

Clearing Membership on-boarding and management of Clearing Members in accordance
with the ICE Clear Rules and keeping LIFFE fully informed of material membership
matters including without limitation liaison with LIFFE including the supply of
on-watch reports and any non-compliance of members active on the LIFFE Markets
and updating of all membership matters which give rise to regulatory issues or
risk for the LIFFE Markets.
10.
OTHER SERVICES

Provide the clearing services required to support clearing and clearing and
settlement related payments in GBP, $, Euros, CHF and all other currencies
provided for by LIFFE Product terms.
To perform for Clearing Members such other services as are assigned to ICE Clear
by the ICE Clear Rules, or as may be agreed from time to time between ICE Clear
and LIFFE.
SCHEDULE 2

ELIGIBLE PRODUCTS
Existing LIFFE Products
1.
STIR PRODUCTS

Euribor, Short Sterling, Euroswiss, Eonia, Eonia Swap Index, Euroyen and
Eurodollar futures and options.
2.
BOND PRODUCTS

Long Gilt, and JGB futures and options.
3.
SWAP PRODUCTS

2yr €Swapnote, 5yr €Swapnote, 10yr €Swapnote, 2yr $Swapnote, 5yr $Swapnote and
10yr $Swapnote futures and options.
4.
COMMODITY PRODUCTS

Cocoa, Robusta Coffee, White Sugar, Raw Sugar and Feed Wheat futures and
options.
5.
EQUITY PRODUCTS (EITHER CASH SETTLED OR SETTLED THROUGH EUROCLEAR BANK OR
EUROCLEAR UK & IRELAND)

Stock Options on securities listed on the national stock exchanges of the
following jurisdictions: Austria, Belgium, Denmark, Finland, France, Germany,
Greece, India, Ireland, Italy, the Netherlands, Norway, Portugal, Russia, Spain,
Sweden, Switzerland, the UK, and the US.
Universal Stock Futures on securities listed on the national stock exchanges of
the following jurisdictions: Austria, Belgium, the Czech Republic, Denmark,
Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy, South Korea,
the Netherlands, Norway, Poland, Portugal, Russia, Spain, Sweden, Switzerland,
the UK and the US.
6.
INDEX PRODUCTS

Futures, options and variance futures on the following indices: FTSE 100, CAC
40, AEX, BEL 20, PSI 20, FTSEurofirst 80, FTSEurofirst 100, FTSE 250, MSCI Euro,
MSCI Pan‑Euro, FTSEurofirst 300, FTSE Eurotop 100, JPMorgan IPOX Europe 50 Index
Futures, CAC High Dividend Index, AEX High Dividend Index.
7.
OTHER PRODUCTS

Any other products listed at LIFFE at the Effective Date and immediately prior
to the Commencement Date, provided that, for any products listed after the
Effective Date but prior to the Commencement Date, LIFFE obtains ICE Clear's
approval prior to listing such products, such approval not to be unreasonably
withheld.
SCHEDULE 3

BUSINESS CONTINUITY AND INFORMATION SECURITY ARRANGEMENTS
1.
PRINCIPLES AND IMPLEMENTING ARRANGEMENTS

1.1
The Parties acknowledge that they are both required by relevant regulatory
authorities to implement and maintain appropriate business continuity, disaster
recovery and information security arrangements. The Parties agree to coordinate
the jointly relevant aspects of their respective arrangements, prior to the
Commencement Date and to address in such arrangements the requirements of any
relevant and competent regulatory authority.

1.2
Where the arrangements referred to in this Schedule are invoked, the Parties
shall use all reasonable endeavours to restore the affected services to normal
operation as soon as possible. In particular, except to the extent that it is
prevented from doing so in a manner described in Clause 22, each of the Parties
shall ensure that its business continuity arrangements will enable it to
recommence performance of its obligations under this Agreement within four (4)
hours after the performance of any of them is disrupted by any event which (for
any reason) wholly or partially interferes with a Party’s ability to do so.

1.3
Each Party’s business continuity and disaster recovery arrangements will at
least address the following issues:

(a)
maintenance and regular testing of the business continuity and disaster recovery
arrangements;

(b)
a statement of conditions that will trigger the business continuity and/or
disaster recovery arrangements;

(c)
risk analysis of down time acceptable to each Party;

(d)
escalation procedures;

(e)
systems and staff criticality; and

(f)
physical resource requirements (including office requirements).

1.4
Each of LIFFE and ICE Clear shall ensure that it has in place at all times
appropriate information security arrangements for the management and prevention
of security threats or technical risks including those arising from any
technology that interfaces to the other Party’s technology.

SCHEDULE 4

CHANGE CONTROL
1.
ADDITIONAL DEFINITIONS

1.1
The following additional definitions shall apply for the purposes of this
Schedule 4:

“CCN” means a change control notification submitted in accordance with
paragraph 3.1 of this Schedule 4;
“Change” means any proposed substantial change to the terms of the Agreement or
the nature or manner of provision of any services provided hereunder, save for
any changes referred to in Clause 7.8, any matters referred to in Clause 14.2
and any matter determined by the Joint Operations Committee as not requiring the
application of the Change Control Procedure;
“De Minimis Change” means either:

xxxiii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(a)
a Change which can be implemented without deployment of any of: business
analysis, business requirement specification or IT development and testing; or

(b)
the introduction of a New LIFFE Product which is Similar to an existing Eligible
Product pursuant to Clause 5.1;

“Impact Assessment” means a written and appropriately detailed assessment of a
Change produced by the Receiving Party in response to a CCN including the:
(a)
name of the Receiving Party’s Relevant Contact;

(b)
an estimated timeframe for completing implementation of the Change;

(c)
the estimated costs of assessing and implementing the Change (having regard to
the nature of the work, the number of other outstanding Changes at the time and
the level of engagement required from the Requesting Party);

(d)
any estimated additional operational costs arising from the implementation of
the Change; and

(e)
and whether the Receiving Party believes that a Project Brief is required;

“Other Change” means a Change (other than a De Minimis Change);
“PID” means a project initiation document setting out a detailed analysis of
estimated times and costs associated with or relating to a proposed Change,
broadly in line with the Prince II methodology but varied by the Parties to suit
their requirements including the use of templates agreed by the Parties, if any;
“Project Brief” means a document setting out a high level analysis of estimated
times and costs associated with or relating to a proposed Change broadly in line
with the Prince II methodology but varied by the Parties to suit their
requirements including the use of templates agreed by the Parties, if any;
“Relevant Contact” means the person appointed by a Party to be its contact
person in respect of a Change; and
“Regulatory Change” means any Change required by a material change to Applicable
Laws or at the direction of a relevant and competent regulatory authority after
the date of this Agreement other than any change that is required in order to
ensure that ICE Clear complies with EMIR and that is not wholly or substantially
related to the provision of the ICE Clear Services.
2.
GENERAL

2.1
All references in this Schedule 4, any Impact Assessment, any notification or
Project Brief to timescales, start dates and costs which are given by a Party
and the information included in CCN’s pursuant to paragraph 4.1 of this
Schedule 4 shall be given on the basis of good faith estimates only and shall
not give rise to binding commitments upon that Party except where otherwise
expressly agreed in writing by the Parties on a case‑by‑case basis.

2.2
Unless otherwise agreed by the Parties, all notifications sent between the
Parties pursuant to this Schedule 4 shall be sent via the Parties’ Relationship
Managers or Relevant Contacts or their nominees (including legal advisors).

3.
INITIAL PROCEDURE

3.1
Either Party (the “Requesting Party”) may notify the other Party (the “Receiving
Party”) of a proposal for a Change by submitting a CCN to the Receiving Party in
the form described at paragraph 4 below.

4.
CONTENTS OF THE CCN

4.1
Each CCN shall contain:

(a)
the date of the request for the relevant Change;

(b)
the Requesting Party’s Relevant Contact in respect of the Change;

(c)
full details of and the reason for the relevant Change, including any proposed
variations to the Agreement as a result of the relevant Change;


xxxiv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(d)
a proposed timetable for implementing the relevant Change;

(e)
proposals (if any) on the allocation of costs (whether evaluation,
implementation or additional operational costs) in respect of such Change
(subject to paragraph 6 of this Schedule 4);

(f)
proposals (if any) on the ownership of any Intellectual Property Rights arising
out of the implementation of any such Change; and

(g)
whether the Requesting Party considers the Changes to be a De Minimis Change or
Other Change.

4.2
If the Change relates to a New LIFFE Product, the CCN (which shall be entitled a
“New LIFFE Product Notice”) shall, in addition to the information required under
paragraph 5.1 of this Schedule 4, contain:

(a)
the name of the New LIFFE Product;

(b)
the instrument type and the underlying instrument;

(c)
the proposed settlement mechanism, the depository for settlement and the
jurisdiction in which settlement is to be performed;

(d)
the VAT liability of the New LIFFE Product in accordance with Clause 26.3 of
this Agreement;

(e)
a draft of the proposed Contract Specification(s) and amendments to relevant
rules;

(f)
an estimate of the number and volume of trades in the New LIFFE Product in
respect of which ICE Clear is likely to be asked to provide the ICE Clear
Services;

(g)
a price history (if available) and appropriate correlations of the New LIFFE
Product; and

(h)
details of any regulatory issues of which LIFFE is aware which will in its
opinion have a material impact on the provision of the ICE Clear Services in
respect of the New LIFFE Product.

5.
PROGRESSION OF CHANGES

5.1
When the Requesting Party has stated in the CCN that the Change is a De Minimis
Change the Receiving Party shall, acting reasonably, within five (5) Business
Days of receipt of the CCN determine whether it agrees with the classification
of the Change as a De Minimis Change and shall, without undue delay, communicate
its determination to the Requesting Party.

5.2
If the Receiving Party agrees that the Change is a De Minimis Change it shall
notify the Requesting Party of the date on which it will commence implementation
work on the Change. The implementation shall commence and be finalised as soon
as practicable.

5.3
Without prejudice to Clause 5.1, if the Receiving Party does not agree that the
Change is a De Minimis Change or if the Requesting Party has not stated in the
CCN that the Change is a De Minimis Change, the process set out below shall
apply.

5.4
In respect of any Change other than a De Minimis Change, the Receiving Party
shall, within twenty (20) Business Days of its receipt of the CCN, either:

(a)
provide an Impact Assessment in respect of such Change; or

(b)
reject the Change in writing with its reasons.

5.5
If the Change relates to a New LIFFE Product, ICE Clear agrees that it will not
refuse the extension of the ICE Clear Services to such New LIFFE Product,
provided always that ICE Clear may decline to provide the ICE Clear Services in
respect of a New LIFFE Product for any one or more of the following reasons:

(a)
ICE Clear considers that the provision of the ICE Clear Services in respect of
such New LIFFE Product represents an unacceptable risk to ICE Clear on the basis
of prudent risk criteria; or

(b)
it would be unlawful or in breach of any Applicable Laws or a direction or
requirement of the FSA or any other relevant and competent regulatory authority,
to provide the ICE Clear Services in respect of such New LIFFE Product; or

(c)
where the Parties cannot agree on the allocation of costs in respect of such New
LIFFE Product, (provided always that, should LIFFE agree to pay the relevant
costs, ICE Clear may not raise an objection on this ground), and in such
circumstances, ICE Clear will inform LIFFE in writing of its decision and the
reasoning for its decision without undue delay, and LIFFE shall no longer be
subject to the exclusivity provision as set out in Clause 13 in respect of that
New LIFFE Product only.

5.6
Each Party further agrees that it shall not refuse to implement any Regulatory
Change requested by the other Party provided that its costs, as identified in
the Impact Assessment or Project Brief are met by the Requesting Party and
provided always that no Party may be required to agree to any Regulatory Change
which might place the Receiving Party itself in breach of any Applicable Laws.

5.7
Following the rejection of any Change, the Parties shall meet promptly to
discuss the Change with the aim of agreeing a revised CCN acceptable to both
Parties, and following any agreement the Receiving Party shall prepare an Impact
Assessment.

5.8
The Impact Assessment shall where the Receiving Party considers that the Change
constitutes an Other Change, indicate that the Change is to be treated as an
Other Change and indicate that a Project Brief is required and the estimated
costs and timetable for producing that Project Brief having regard to the nature
of the work, the number of other outstanding CCN’s at the time and the level of
engagement required from the Requesting Party to produce the Project Brief.

5.9
Following receipt of the Impact Assessment, a meeting of the Joint Operations
Committee shall be held promptly to discuss and agree, as applicable:

(a)
the costs, timetable and any necessary steps to implement the Other Change; or

(b)
the approach and the associated costs of producing the Project Brief.

5.10
Upon production of the Project Brief, the Parties agree that they shall meet
again to discuss the Project Brief to agree the costs, timetable and any
necessary steps to implement the conclusions of the Project Brief (including,
where so identified, the production of a PID).

5.11
As part of the process of agreeing any Impact Assessment, Project Brief and/or
PID, the Parties will attempt to agree the allocation of responsibility, for any
additional operational costs (if any) incurred by either Party in connection
with any Change. For the avoidance of doubt, each Party shall use its reasonable
endeavours to keep any such additional operational costs borne by the other to a
minimum (recognising the need for the Parties to continue to perform their
obligations under this Agreement according to Good Industry Practice and
Applicable Laws). As part of their agreement on the allocation of any costs, the
Parties may agree to implement a cost review within a defined period after the
implementation of any Change, in order to audit the actual costs of such Change
(including operational costs) against the estimated costs, it being understood
that the Parties will act in good faith to adjust equitably any costs
incorrectly borne by either Party.

5.12
Once the costs, timetable and any necessary steps to implement any Change are
agreed, the Parties will use all reasonable endeavours to implement such Change
in accordance with such agreement and without undue delay.

6.
COSTS

6.1
In respect of the implementation of matters arising from determinations of the
Joint Operations Committee, the costs shall be borne by LIFFE and form part of
the Clearing Cost Base. Save as aforesaid, in this Schedule 4, wherever one
Party is obliged by its terms to bear the other’s costs, those costs shall only
be borne to the extent they are reasonable, itemised and agreed in advance of
incurrence.

6.2
Save as otherwise provided for in this Schedule 4 or agreed by the Parties on a
case‑by‑case basis, the Requesting Party shall be responsible for its own costs
and the costs of the Receiving Party in evaluating and implementing any agreed
Change.

6.3
The appropriate allocation (if any) of any additional operational costs incurred
by the Parties arising out of any Change which does not constitute a De Minimis
Change shall be agreed between the Parties as set out above. Should the Parties
fail to agree such allocation within a reasonable time, the Receiving Party has
the right to cease the evaluation and implementing work in relation to such
Change.

7.
DISPUTES

7.1
Should a dispute arise during the implementation of a Change which is incapable
of being resolved between the Joint Operations Committee, it shall be resolved
by following the procedure set out in the Agreement for resolving disputes
generally.

SCHEDULE 5

RELATIONSHIP MANAGEMENT
1.
THE RELATIONSHIP MANAGERS


xxxv
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1.1
Each Party shall designate either the Chief Executive Officer or the Chief
Operating Officer (or the functional equivalent of each) who will act as its
Relationship Manager in relation to this Agreement (together, the “Relationship
Managers”). Either Party may change the identity of its respective Relationship
Manager at any time by prior written notice to the other. Each Party may invite
technical experts to a meeting of the Relationship Managers as and when
required.

1.2
The role of the Relationship Managers is to act as an escalation point for the
Joint Operations Committee details of which are set out in this Schedule 5 and
to ensure generally that strategic as well as operational issues are being
raised and addressed as between the parties.

1.3
Outside the Joint Operations Committee, the Relationship Managers shall
endeavour to meet quarterly.

2.
JOINT OPERATIONS COMMITTEE

2.1
The principal point of formal contact between LIFFE and ICE Clear in relation to
issues arising out of the performance by each Party of its obligations under
this Agreement and the principal forum for decision-making regarding the ICE
Clear Services and LIFFE Services will be a joint operations committee (the
“Joint Operations Committee”).

2.2
Meetings of the Joint Operations Committee should take place regularly but no
less than once every two months.

2.3
The membership of the Joint Operations Committee will be as follows:

(a)
for LIFFE: LIFFE Relationship Manager (or delegate), plus two (2) others,
including the chair; and

(b)
for ICE Clear: ICE Clear Relationship Manager (or delegate), plus one (1) other.

2.4
Such meetings will be held to discuss the day‑to‑day operational issues arising
out of the provision of the ICE Clear Services and the LIFFE Services. Each
Party shall use its reasonable endeavours to procure that, to the extent
reasonably requested by the other Party, an appropriate representative of any
sub‑contractor shall attend such meetings.


xxxvi
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



3.
RESPONSIBILITIES OF THE JOINT OPERATIONS COMMITTEE

3.1    Responsibilities
Without prejudice to any other responsibilities set out in the Agreement or the
Service Level Agreement and subject to any Applicable Laws, the Joint Operations
Committee shall have the authority to agree on the matters set out below:
(a)
the strategy for the implementation and operation of the LIFFE Services and ICE
Clear Services.

(b)
the level of shared, dedicated or exclusively dedicated resources required from
ICE Clear for the provision of ICE Clear Services or from LIFFE for the
provision of LIFFE Services as follows:

(i)
“Shared Resources” are those resources or personnel used by ICE Clear in the
provision of ICE Clear Services or by LIFFE in the provision of LIFFE Services
which are not Dedicated Resources or Exclusively Dedicated Resources and, in
respect of personnel, who are suitably qualified with suitable experience and
capabilities.

(ii)
“Dedicated Resources” are ICE Clear personnel (nominated by ICE Clear) who
devote more than fifty per cent. (50%) of their time to the provision of the ICE
Clear Services or LIFFE Services, as applicable, including senior management
personnel who are suitably qualified with suitable experience and capabilities
approved by the Joint Operations Committee and are individually responsible for
managing key aspects of the ICE Clear Services or LIFFE Services, as applicable.

(iii)
“Exclusively Dedicated Resources” consist of the development team comprised of
ICE Clear personnel (nominated by ICE Clear), new hires and external
consultants, including senior management personnel, who are suitably qualified
with suitable experience and capabilities and are approved by the Joint
Operations Committee. These resources shall be exclusively dedicated to the
development of ICE Clear processes, systems and procedures to support the
enhancement of current LIFFE Products and the launch of new LIFFE Products, in
the case of ICE Clear or the development of new LIFFE Products, in the case of
LIFFE. The Exclusively Dedicated Resources shall comprise, at a minimum and at
all times, one individual from senior management, one product development expert
and one risk expert.

(c)
the cost and composition of Dedicated Resources and Exclusively Dedicated
Resources, including the compensation level/amount for any senior management
personnel in the Exclusively Dedicated Resources.

(d)
the mix between ICE personnel, new hires and external consultants in the
Exclusively Dedicated Resources and the individuals proposed to comprise such
new hires and external consultants.

(e)
whether Shared Resources, Dedicated Resources and Exclusively Dedicated
Resources are suitably qualified with suitable experience and capabilities to
perform the services and fulfil the roles requested or required.

(f)
review, monitor, audit, and, where necessary, amend, service levels and service
level achievement, subject to the Service Level Agreement; and in respect of the
provision of the LIFFE Services, the members of the Joint Operations Committee
appointed by LIFFE shall be limited to one vote in totality.

(g)
changes to key customer service and relationship issues which may arise from
time to time.

(h)
system performance levels achieved over the preceding quarter and, in
particular, conformity (or otherwise) with the service levels set out in this
Agreement, service levels, or otherwise agreed between the Parties;

(i)
Change Control Procedures operated and, in relation thereto, development
progress and New LIFFE Products;

(j)
progress in any projects or developments under way;

(k)
strategic issues in relation to LIFFE Products; and

(l)
any issues arising with respect to Clearing Members;

The Parties shall agree the time, location and agenda of each meeting.
4.
MEETINGS OF THE JOINT OPERATIONS COMMITTEE

4.1
Procedure

The chair shall arrange for such meetings to be minuted as appropriate. For the
avoidance of doubt, any decisions or items within the minutes of meetings which
may be stated or implied to be variations of this Agreement will not vary this
Agreement. Decisions of the Joint Operations Committee shall be made observing
principles of due process and administrative fairness
4.2
Attendance

Both ICE Clear and LIFFE will take all reasonable steps to ensure that their
appropriate representatives attend all meetings. Where an individual cannot
attend he may nominate a suitable proxy who will attend in his stead and have
full powers to speak and vote on his behalf.


SCHEDULE 6

EXIT MANAGEMENT PLAN
1.
DEVELOPMENT OF EXIT MANAGEMENT PLAN

1.1
It is generally intended that any handover of the ICE Clear Services during an
Exit Phase (as defined below) be covered by the Exit Management Plan. This
Schedule 6 sets out the principles agreed between the Parties to be covered in
any detailed Exit Management Plan, which the Parties will use their reasonable
endeavours to agree as soon as possible following the service of a notice of
termination. The Parties agree that the aim of this Schedule 6 is to ensure that
the ICE Clear Services continue to be provided to LIFFE without interruption
during any period of transition during which such ICE Clear Services are assumed
by a Successor Operator.

1.2
The aim of any detailed Exit Management Plan (the “Exit Management Plan”) shall
be to facilitate the provision and orderly transfer of all the ICE Clear
Services to one (1) or more nominated Successor Operator(s), which may include
LIFFE (a “Transfer”) in order to minimise the disruption to the LIFFE Markets,
ICE Clear’s business and the Clearing Members and to assist LIFFE and ICE Clear
to comply with their respective regulatory obligations and duties (in the case
of LIFFE, as an investment exchange and in the case of ICE Clear, as a
Recognised Clearing House). The Parties shall exercise reasonable endeavours to
execute the Exit Management Plan efficiently and pro-actively. Any obligation on
ICE Clear to cooperate and provide assistance to LIFFE shall be dependent on the
exercise of reasonable endeavours by LIFFE as provided for in this Schedule 6.

1.3
To the extent required by LIFFE, ICE Clear shall continue to provide the ICE
Clear Services during the Exit Phase, on the same terms as applied to the
provision of the ICE Clear Services immediately prior to the Exit Phase (unless
this Agreement provides otherwise). During such time, LIFFE may negotiate with
any potential Successor Operators for the provision of replacement services.

1.4
The Parties acknowledge that, as part of the Transfer, LIFFE may prepare a
document for the purpose of enabling potential Successor Operators to tender for
such role. Such document may include information about the historic provision of
ICE Clear Services and the relationship between the Parties but may not, without
the express written consent of ICE Clear (such consent not to be unreasonably
withheld), contain any Confidential Information relating to ICE Clear.

2.
GENERAL OBLIGATIONS DURING AN EXIT PHASE

2.1
The phase commencing on the date on which any Party has validly served a notice
to terminate this Agreement or the date on which this Agreement otherwise
automatically terminates, and ending upon the earlier of (i) twelve (12) months
from the date on which this Agreement terminates or is terminated; and (ii) such
time as LIFFE has effected a Transfer on terms satisfactory to it (acting
reasonably) shall hereinafter be referred to as the “Exit Phase”.

2.2
Without limiting the specific obligations set out in this Schedule 6, during an
Exit Phase the Parties shall in good faith agree procedures and a timescale for
the following:

(a)
a programme for the Transfer process, including details of the means of ensuring
continuing provision of the ICE Clear Services throughout the Exit Phase;

(b)
plans for communicating with staff, suppliers and customers and regulators of
each Party to avoid any detriment to LIFFE’s and ICE Clear’s businesses as a
result of the Transfer; and


xxxvii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

(c)
any agreements or amendments to licences in respect of any Intellectual Property
and Confidential Information required to ensure an orderly Transfer.

2.3
The Parties will, within a reasonable period (and no later than four (4) months
prior to the end of the Exit Phase), agree a target date for the cessation of
each relevant ICE Clear Service to ensure an orderly Transfer prior to the end
of the Exit Phase.

3.
OPEN INTEREST RISK MIGRATION ASSISTANCE

3.1
ICE Clear shall as part of the Exit Phase agree to the transfer of open interest
relating to Eligible Trades to any Successor Operator(s), and shall provide
assistance in relation to such transfer and exercise reasonable endeavours to do
all acts and things and execute and deliver (or procure the execution or
delivery of) all further documents, required by law or which LIFFE requests, to
vest in any Successor Operator(s) the full benefit of the right, title and
interest in such open interest to the any Successor Operator(s) as directed by
LIFFE including execution of novation agreements with Clearing Members.

3.2
ICE Clear shall during the Exit Phase provide LIFFE in a timely fashion with the
database of historical data for the risk platform used for the ICE Clear
Services and an explanation of the database architecture.

4.
TRANSITION DILIGENCE ASSISTANCE

4.1
ICE Clear will liaise with LIFFE and any Successor Operator(s), making available
for such purposes such ICE Clear liaison staff as LIFFE may reasonably require,
and acting in good faith, to ensure a mutually satisfactory Transfer.

4.2
During the Exit Phase, ICE Clear shall provide LIFFE with training and support
from the Shared Resources defined in Schedule 5, so as to enable LIFFE to train
its own personnel.

4.3
The Parties agree that ICE Clear shall provide all reasonable assistance
required by LIFFE to facilitate the employment of any Exclusively Dedicated
Resources, e.g. waiving notice provisions etc.


xxxviii
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



5.
PAYMENT

The parties agree that LIFFE shall bear ICE Clear’s reasonable and itemised
costs (which may include reasonable external legal or consultancy costs)
incurred in effecting the migration of ICE Clear Services to LIFFE and/or any
Successor Operator(s), save that in respect of costs incurred by ICE Clear
pursuant to paragraphs 3.2 and 3.3 above, LIFFE shall pay an amount that shall
include a margin of ten per cent. (10%) of the amount of such costs.
SCHEDULE 7

CHANGE OF CONTROL
1.
AMENDMENT TO AGREEMENT IN THE EVENT OF A CHANGE OF CONTROL

1.1
In the event that a person (other than ICE Inc. or an Affiliate of ICE Inc.)
comes directly or indirectly to Control LIFFE or NYSE Euronext, this Agreement
shall continue to operate on its current terms subject to the following
modifications:

(a)
Clause 7.5 of the Agreement shall cease to apply and any LIFFE Director may, at
ICE Clear’s discretion, be removed;

(b)
The membership of the Joint Operations Committee in respect of both Parties
shall be limited to the Party's respective Relationship Manager (or delegate)
plus one (1) other, and the authority and remit of the Joint Operations
Committee shall be limited to issuing recommendations only which the Parties
shall consider in a commercially reasonable manner; Clause 4.7 and Schedule 5
and any other provisions of this Agreement relating to the Joint Operations
Committee shall apply with consequential amendments as are required by the
foregoing modifications;

(c)
Clause 8.3 shall cease to apply but not, for the avoidance of doubt, any other
provision of Clause 8. LIFFE shall, on and following the date of closing of the
transaction resulting in the Change of Control or the date when a public
announcement is made that an intended Change of Control will not be pursued, be
entitled to terminate the Agreement upon not less than two (2) years' written
notice to ICE Clear which shall not be exercisable prior to the Intended
Commencement Date, (except where NYSE Euronext has exercised its right of
termination pursuant to Sections 6.2(c) or (d), or Sections 6.3(a), (b) or (c)
of the agreement dated on or about the date of this agreement between it and ICE
Inc., where, instead, LIFFE shall be entitled to terminate this Agreement upon
six (6) months' notice or with immediate effect where the Commencement Date has
not yet occurred) and ICE Clear may terminate this Agreement upon twelve (12)
months' notice in circumstances where sub-paragraph (e)(i) below applies, or
upon two (2) years' written notice in circumstances where sub-paragraph (e)(ii)
applies;

(d)
Clauses 13.2, 13.3 and 13.4 shall cease to apply;

(e)
Without prejudice to Clauses 12.7, 12.8 and 12.9, Clause 12.1 shall cease to
apply; and

(i)
in the event of a Change of Control [****]; and

(ii) in the event of a Change of Control [****],
and in either case, ICE Clear shall at its discretion in a commercially fair and
reasonable manner set the clearing fees payable by Clearing Members and no fee
shall be payable by ICE Clear in respect of any services that may be provided by
LIFFE (apart from any amounts payable under sub-paragraph (f) below).
(f)
ICE Clear shall continue to receive LIFFE Services on an outsourced basis
[****]; and

(g)
Other consequential modifications required as a result of the above.

1.2
Notwithstanding the modifications to this Agreement pursuant to this Schedule 7,
ICE Clear shall exercise reasonable endeavours to continue to clear Eligible
Trades, in respect of operational aspects of clearing only, on a basis
substantially equivalent to that pertaining prior to such modifications taking
effect unless there are objectively justifiable grounds for any differentiation
in such clearing.




xxxix
LNDOCS01/776480.3
SC1:3354580.2B

--------------------------------------------------------------------------------

Confidential Treatment Requested by NYSE Euronext
[****] Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.



SIGNED by            )
Paul Swann            )
A duly authorised signatory            )
for and on behalf of            )ICE Clear Europe Limited            )    






SIGNED by            )
Finbarr Hutcheson            )
A duly authorised signatory            )
for and on behalf of            )LIFFE Administration and Management    )









xl
LNDOCS01/776480.3
SC1:3354580.2B